Ww

oOo Se YN DWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 1 of 79

JOHN D. CLINE (CA State Bar No. 237759)
50 California Street, Suite 1500

San Francisco, CA 94111

Telephone: (415) 662-2260 | Facsimile: (415) 662-2263
Email: cline@johndclinelaw.com

KEVIN M. DOWNEY (Admitted Pro Hac Vice) FILED

  
 

 

LANCE A. WADE (Admitted Pro Hac Vice)

AMY MASON SAHARIA (Admitted Pro Hac Vice) JAN 10 2028
KATHERINE TREFZ (CA State Bar No, 262770)

WILLIAMS & CONNOLLY LLP SUSAN Y. SOONG

725 Twelfth Street, NW NORTH Sis SOS ERIC CouRr
Washington, DC 20005 SAN JOSE Orrigg
Telephone: (202) 434-5000 | Facsimile: (202) 434-5029 So

Email: KDowney@we.com; LWade@we.com; ASaharia@we.com; KTrefz@we.com ‘a2
Attorneys for Defendant ELIZABETH A, HOLMES -

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
) Case No. CR-18-00258-EJD-SVK
UNITED STATES OF AMERICA, )
— )
Plaintiff, ) MOTION FOR SEVERANCE
)
Vv. ) FILED UNDER SEAL
ELIZABETH HOLMES and )
RAMESH “SUNNY” BALWANI, ) Date: February 10, 2020
) Time: 10:00 AM
Defendants. ) CTRM: 4, 5th Floor
)
)} Hon. Edward J. Davila

 

MOTION FOR SEVERANCE VG oo
CR-18-00258 EJD SVK A | Chess .)
es (Ar

 

 
10

12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 2 of 79

‘MOTION FOR SEVERANCE

PLEASE TAKE NOTICE that on February 10, 2010, at 10:00 a.m., or on such other date and
time as the Court may order, in Courtroom 4 of the above-captioned Court, 280 South Ist Street, San
Jose, CA 95113, before the Honorable Edward J. Davila, Defendant Elizabeth Holmes will and hereby
does respectfully move the Court pursuant to Rules 12(b)(3)(D) and 14 of the Federal Rules of Criminal
Procedure to sever her case from that of her co-defendant, Ramesh Balwani, for trial. The Motion is
based on the below Memorandum of Points and Authorities, the accompanying Declaration of Dr.
Mindy Mechanic, the ex parte proffer of proof and accompanying exhibits, the record in this case, and

any other matters that the Court deems appropriate.

DATED: December 16, 2019

/s/ Kevin Downey

KEVIN DOWNEY

LANCE WADE

AMY MASON SAHARIA
KATHERINE TREFZ
Attorneys for Elizabeth Holmes

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK

 
10
1h
12
13
14

1S

16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 3 of 79

 

TABLE OF CONTENTS

INTRODUCTION vcccccccccccccscscereseescesesseeceneretanersceenssesseceeneesessasesercaseensnsansnsesseesesseseesusesseceauensnnessnesHitggaes 1
BACKGROUND osccceccssscsscssesersesececsseeeseaneeessssssesaneessecacsessecseansassasersaeeececesessensesesinaneeeneeasayeags serserereneneens I
ARGUMENT .. cccccccccssscssssscssscsssceesescnnsesssneqeseeeeaeeeeneeseeesaneredcseeeesaeeesnesseeeesecesneeneessdeeaeeaedeeesseeeesasraagnreReL sven 4
L There Is a Serious Risk that a Joint Trial Would Compromise Ms. Holmes’ Specific

Trial Rights wccccccccsesscccceeccteteneseessersesneeissesessssiessssesssssersessecceeieneeennrenenisissso oe ne reeeurnenenaneneanananegy 5

A. Ms. Holmes’ Rights To Participate in Her Defense and Receive Effective

Assistance of Counsel ....cccccccesssssssssersesesseresscersnscteneessssesseseveessasanrerscnssgeegesersenarnessasennegtags ed

B. Ms. Holmes’ Right To Testify on Her Own Behalf and To Present a Defense... 7
IL. There Is a Serious Risk that a Joint Trial Would Compromise the Jury’s Ability

Reliably To Judge Ms, Holmes’ Guilt or Innocence .......cessesecseeeeeesrresseeanesenteneaneantnescerenneseentnny 10
Ill. No Other Relief Would Protect Ms. Holmes’ Rights .....cccsssssssseensssneeeeseseesresearestenrerrnnsees 11
CONCLUSION vc ceceeectererecrenen 42

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK i

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 4 of 79

 

TABLE OF AUTHORITIES
CASES
California v. Mar, 52 P.3d 95 (Cal, 2002) ..cccccssessssteverscssenssersnensnaensasererersnensrenessssenensananavereverersseseseats II
Crane v, Kentucky, 476 U.S. 683 (1986) wcccsssesecreeerereerenesnreeerssessesesnenesnenesenneanenserssssessnannanausnseneaseseszess 7,9
Deck v. Missouri, 544 U.S, 622 (2005)... cccceeeeeeseseeenerneestecteenneereeeas nacesuseueeutaeeeeens aveceesseasacessesneers 5,6
Dunn v. Roberts, 963 F.2d 308 (Oth Cit, 1992) oo ceeeeeterneteeenersnerierentenessseereenesternesennses ren enna 7
Gonzalez y. Pliler, 341 F.3d 897 (9th Cir. 2003)... ccceeseseseeesssseeeetesreeeerees cununtaneninaesnee 5, 6, 8, 11
Gonzalez v. Pliler, No. 01-cv-300,

2008 WL 11411353 (C.D. Cal. Nov. 10, 2008)....ccsceccssceeeereesrsrersesesetensessensenererseessenssenererenenanney 8, li
Riggins v. Nevada, 504 U.S. 127 (1992). cccccsseesereeceretseenseneenenenrerrsaneessiennennsanecsasensnnsannerserescsesees 10, 11
United States v. Blanchard, No, 05-80355,

2007 WL 1976359 (E.D. Mich. July 3, 2007) 0. ccsseesseeeeeeeersrreneeseeeeseeneeeeesreren deeeaeeeeeaes 1,9, 12
United States v. Blunt, 930 F.3d 119 (3d Cir, 2019) csceesereeeeieeeieseeneeneesnssessnessersieenseeneneeens 8,9, 12

United States y. Breinig, 70 F.3d 850 (6th Cir, 1995) secasuecavacvaevasseusssecacserseseesssesssatssessseeseetssuavsessssesnesertesed

United States-v, Carona, No. CR 06-224,

2008 WL 1970221 (C.D. Cal. May 2, 2008) ...cccccsesssseteestererersseesnerersesenenssesessenenenerererereensney 1,7,9
United States y. Durham, 287 F.3d 1297 (Lith Cir, 2002) 0... csscessetecersetscssterteseeresesseeetanennenneneeneey 6
United States v. Haischer, 780 F.3d 1277 (9th Cit, 2015). sesssseeseseeeenesssesecnsetensesenennentearerencersneessssiss 7
United States v. Lopez, 913 F.3d 807 (9th Cir, 2019)... cecscsssseescsssssesssssnnessesennerssnseecesssserssensnnesssssnssess 7,8
United States v. Lopez, 915 F. Supp. 891 (E.D. Mich, 1996). deveesaaaacecesetvssenscesseceuecenenssaaaeesseeseesuages 1, 8, 12

United States v. Mayfield, 189 F.3d 895 (9th Cir. 1999) vocccscsscssssnstsseseetesereerenseaessssesessesssssaeeeserseetenseeseeieh
United States v. Nwoye, 824 F.3d 1129 (D.C, Cir. QO1G) ceccccsccscersseresesisseteseesseseesertrreeresesssestaeds 8

United States v. Rivera-Ruperto, No. 10-344,

2012 WL 898795 (D.P.R. Mar. 15, QOLZ) viccsccsssscscsssscsesesesecssstsvaesessssssecseenersssenseenenesnsverensssssssneneverss 8
United States v. Swan, No. |2-cr-27,

2013 WL 3422022 (D. Me. July 8, 2013)... eee rsenseeneseeseteteneeenteneersssesetssscaunesseseeserennnsneaey 8, 12
Zafiro v. United States, 506 U.S, 534 (1993 )uceeseeerensesncsessseenseeseseenenenensessceeisaaseesenensereetgs passim
MOTION FOR SEVERANCE

CR-18-00258 EJD SVK it.

 
10
1!
12
13
14

16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 5 of 79

Fed. R. Crim. P. 8(D).ccccccessceeccesreeessssessessececesecsssvseaeaeneenececensneraeneaeseeeeennnarerneneneeeetesssese ss r4gs enter arene OHO) 4

Fed, R. Crim, Po 14 icccccccsscsscsscsscsessssssessenesseeeceenareneeasessesssnacsesssesasacenesanssessasesnssnsossestesiseenresenasssag ees 1,4,9

Bed. R. Evid, 403 ccccccccsccssccccccsesccsecsesessescscssessescssssncaesassssessssssaeenesesessececsecsenesstinssssesssrsseseeeeneenssieassiseeneneesens®
OTHER AUTHORITIES |

M.A. Dutton, Validity of “Battered Woman Syndrome” in Criminal Cases Involving
Battered Women, in Dep’t of Justice et al., The Validity and Use of Evidence

Concerning Battering and Its Effects in Criminal Trials pt. 1 (1996)... esses esuesssietiseseaeseaseaneass 10
O.G. Wellborn, Demeanor, 76 Cornell L. Rev. 1075 (1991) v.ccceteeeteteteeee nen tisssseersreneeeneeneneereneiny 1]
2. J. Wigmore, Evidence § 274 (J. Chadbourn rev, ed. 1979) esceecesesesseseeeeseeeneenenns reer iieecneenensiiniiin I]
MOTION FOR SEVERANCE

CR-18-00258 EJD SVK iii

 
 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 6 of 79

INTRODUCTION

Mr. Balwani is more than Ms. Holmes’ co-defendant. For over a decade, Ms. Holmes and Mr,
Balwani had an abusive intimate-partner relationship, in which Mr. Balwani exercised psychological,
emotional, and over Ms. Holmes. As detailed in the accompanying declaration of Dr.
Mindy Mechanic, a clinical and forensic psychologist who focuses on intimate partner abuse and sexual
(rr,
OO eeeeeeCS

According to Dr. Mechanic, rrr
ee
a. Should that occur, Ms. Holmes may suffer a range of serious physical, psychological, and
emotional effects, many of which would visibly affect Ms. Holmes’ demeanor in the courtroom and
hinder her ability to participate in the trial proceedings or communicate with counsel. Ms, Holmes’
potentially debilitating PTSD symptoms would materially prejudice her ability to exercise fundamental
trial rights, including her right to testify on her behalf, during the proceedings. They also would affect
Ms. Holmes’ demeanor in a way likely to compromise the jury’s ability reliably to assess her guilt or
innocence based on the evidence adduced at trial. The Court should thus grant severance under Rule 14
to safeguard Ms. Holmes’ fundamental trial rights and to ensure the fairness and reliability of these
proceedings. |

BACKGROUND?

 

| Ms. Holmes does not oppose Mr. Balwani’s separate motion for severance, which was filed
under seal on December 3, 2019.

2 Ms. Holmes provides a more detailed disclosure of anticipated evidence in a separate proffer of
proof, which is being submitted under seal and ex parte because it contains sensitive information
regarding Ms, Holmes’ potential trial strategy. See United States v. Carona, No, CR 06-224, 2008 WL
1970221, at *1, *3 (C.D. Cal. May 2, 2008) (granting severance after in camera review of defendant's
“declaration describing the nature of the testimony which she would seek to present in her defense”),
United States v. Blanchard, No. 05-80355, 2007 WL 1976359, at *6-7 (E.D. Mich. July 3, 2007)
(granting severance based on in camera review of document containing defendant’s “proposed defense
to the charges in the indictment” as well as “substance of [proposed] testimony”); United States v.
Lopez, 915 F, Supp. 891, 901 (E.D. Mich, 1996) (granting severance based on “an i# camera review of”
affidavit submitted by defendant that “outlin[ed] her proposed defense to the charges in the
indictment”).

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK . ]

 
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 7 of 79

Intimate partner abuse refers to “an array of abusive tactics that are deployed in the service of
achieving control over an intimate partner.” Jd. at 4. The “tie that binds” together these abusive tactics
is “coercive control.” /d. at 7. Intimate partner abuse “is fundamentally about control, not physical

violence, which is only one of its many tactics.” /d. at 8.

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 2

 
19

21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 8 of 79

es 22.213. This

pattern of abuse and coercive control continued over the approximately decade-long duration of Ms.
Holmes and Mr. Balwani’s relationship, including during the period of the charged conspiracies.

As discussed by Dr. Mechanic, intimate partner abuse affects its victims’ agency. Victims may
“capitulate to [their] abuser[s] in order to increase survival and reduce myriad potential risks of
continued or escalated abuse or violence.” Jd. at 7. “[I]n cases in which emotional dependency and
capitulation to the abuser have eroded autonomous expression of self, survival is experienced more as
emotional survival, and a victim may come to believe that she is unable to function without her partner.”
Id. Coercive control “restricts an individual’s agency and autonomy because capitulation with the
demands and expectations of an abuser is emotionally and/or physically safer than challenging those
demands or expectations which often results in violent escalation.” Jd. at 7-8, The defense identifies
some of the effects of Mr. Balwani’s abuse on Ms. Holmes’ agency and state of mind in the ex parte

proffer of proof.

PTSD and its resulting symptoms are susceptible to triggers, including physical proximity to the
abuser. Id. at 14-15. As Dr. Mechanic explains, abuse victims “learn to be hypervigilant to their
abuser’s demeanor, behavior, and emotions in the service of self-preservation,” meaning that “subtle and
nuanced indicators, such as a glare across the room, .. . can readily function as a potent trigger.” /d. at

14. Such a trigger can induce “perceptions of threat, danger, fear, and resulting numbness, heightened

MOTION FOR SEVERANCE
CR-18-00258 EJD SVIik 3

 
No

10
il
12

13

15
16
\7

19
20

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 9 of 79

anxiety or frozen fright.” J, [i

REE 1); sce also United States v. Nwoye, 824 F.3d 1129, 1137 (D.C.

Cir. 2016) (Kavanaugh, J.) (‘women in battering relationships are often hypervigilant to cues of

impending danger” (internal quotation marks omitted)). is

In summary, should Ms. Holmes be
required to undergo a lengthy trial in the presence of Ms. Balwani, the likely physical, psychological,
and emotional effects on Ms. Holmes would be severe. Such effects not only would be apparent to the
jury, they also would prohibit Ms. Holmes from being fully attentive and responsive to the proceedings
at trial.
ARGUMENT

Federal Rule of Criminal Procedure 8(b) permits the joinder of two or more defendants who are
alleged to have participated in the same criminal offenses. “Although joinder is generally favored
because it promotes efficiency, Rule 14 provides that trials may be severed when it is apparent that a
joint trial would cause prejudice.” United States v. Mayfield, 189 F.3d 895, 899 (9th Cir. 1999) (citation

omitted), In Zafiro v. United States, 506 U.S. 534 (1993), the Supreme Court identified the two

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 10 of 79

situations in which a district court “should grant a severance under Rule 14” to avoid prejudicing a
defendant. Jd. at 539, Specifically, Zafiro held that severance is warranted when there is a “serious
risk” that a joint trial would (i) “compromise a specific trial right of one of the defendants” or (ii)
“prevent the jury from making a reliable judgment about guilt or innocence.” la.

There is no one-size-fits all rule for establishing a defendant’s potential prejudice under Zafiro;
rather, a district court’s inquiry will necessarily “vary with the facts in each case.” id. On the unique
facts of this case, requiring Ms. Holmes to be tried jointly with her abusive former partner would cause
her significant prejudice. To start, a joint trial with Mr. Balwani—and the likely physical,
psychological, and emotional effects it would trigger—would “compromise” Ms. Holmes’ “specific trial
right[s]” to participate in her own defense, receive effective assistance of counsel, testify on her own
behalf, and present a defense. On account of those physical, psychological, and emotional effects,
moreover, a joint trial would present a serious risk of compromising the jury’s ability to judge reliably
Ms. Holmes’ guilt or innocence. Ms, Holmes is therefore entitled to severance to protect her
fundamental rights and ensure that she receives a fair trial.

L There Is a Serious Risk that a Joint Trial Would Compromise Ms. Holmes’ Specific Trial
Rights

A. Ms. Holmes’ Rights To Participate in Her Defense and Receive Effective Assistance
of Counsel

Ms. Holmes, like all those accused of serious crimes, enjoys the fundamental right to “participate
in the defense of fher] case” and to receive effective assistance of counsel. Gonzalez v. Pliler, 341 F.3d
897, 900 (9th Cir. 2003). To exercise those rights fully, an accused must maintain the “ability to
communicate with [her] lawyer” during the course of the proceedings. Deck v. Missouri, 544 U.S. 622,
631 (2005) (internal quotation marks omitted); Péiler, 341 F.3d at 900 (discussing “Sixth Amendment
right to confer with counsel”). Relatedly, she also must possess the “ability to follow the proceedings
and take an active interest in the presentation of [her] case.” Pliler, 341 F.3d at 900 (internal quotation
marks omitted).

Both the Supreme Court and the Ninth Circuit have stressed the importance of minimizing the
introduction of factors that would “confuse and embarrass defendants’ mental faculties and thereby tend

materially to abridge and prejudicially affect his constitutional rights.” Deck, 544 U.S, at 631 (internal

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 5

 
t wo .

sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 11 of 79

quotation marks and alterations omitted) (quoting California v. Harrington, 42 Cal. 165, 168 (1871)).
Courts have taken particular care to guard against in-trial conditions that “interfere with the accused’s
ability to communicate with his lawyer,” éd. (internal quotation marks omitted), or otherwise hinder a
defendant’s “ability to follow the proceedings and take an active interest in the presentation of his case,”
Pliler, 341 F.3d at 900 (internal quotation marks omitted). Applying that rule, for example, the Ninth
Circuit has limited the use of stun belts to restrain defendants, reasoning that stun belts’ tendency to
cause “significant psychological consequences” and a “chilling” of “those movements necessary for
effective communication with counsel” poses a “substantial risk of interfering with a defendant’s Sixth
Amendment right to confer with counsel” and her ability to participate in her own defense. Jd, (internal
quotation marks and alterations omitted); see also United States v. Durham, 287 F.3d 1297, 1305-06
(11th Cir. 2002) (stun belts render a defendant “less likely to participate fully in his defense at trial”
because “much of a defendant’s focus and attention when wearing one of these devices is occupied by
anxiety over the possible triggering of the belt”).

The prospective joint trial in this case presents an analogous threat of prejudice to Ms. Holmes’
trial-level rights — namely, the risk that Mr. Balwani’s presence and/or actions would trigger in Ms.
Holmes significant psychological consequences that would materially prejudice her ability to

communicate with counsel, follow the proceedings, and pursue a defense in her best, interest. See

Mechanic Decl. at 14-15. [i
PS Needless to say, such physical and psychological effects, which

would at the least “occup[y]” “much of” Ms. Holmes’ “focus and attention,” pose a substantial risk of
interference with Ms. Holmes’ “ability to follow the proceedings and take an active interest in the
presentation of hf{er] case” and “confer with [her] counsel.” Durham, 287 F.3d at 1305-06; see also
Deck, 544 US. at 631; Pliler, 341 F.3d at 900.

In addition, given the common behaviors exhibited by victims when in the prolonged presence of

their former abusive partners, a joint trial presents the serious risk that Ms. Holmes would revert to a

pattern of compliance with Mr. Balwani, [is

MOTION FOR SEVERANCE
CR-18-00258 EID SVK 6

 
10
il
12

14
15
16
17
18
19

20

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 12 of 79

es. \echanic Decl.

at 15, The risk that Mr. Balwani, by virtue of his prior abusive relationship with Ms. Holmes, gains
control of her decisionmaking at trial constitutes another risk that a joint trial would present to Ms.
Holmes’ trial rights. |

B. Ms. Holmes’ Right To Testify on Her Own Behalf and To Present a Defense

“The right to testify on one’s own behalf in a criminal trial ‘has sources in several provisions in
the Constitution’ and is ‘essential to due process of law ina fair adversary process.”” United States v.
Carona, No. CR 06-224, 2008 WL 1970221, at *3 (C.D. Cal. May 2, 2008) (quoting Rock v. Arkansas,
483 U.S. 44, 51 (1987)). In addition, “the Constitution guarantees criminal defendants a meaningful
opportunity to present a complete defense,” including to present the defense of her own choosing.
Crane y. Kentucky, 476 U.S. 683, 690 (1986). For two independent reasons, a joint trial presents a
serious risk of compromising Ms. Holmes’ fundamental right to testify on her own behalf, if she were to
choose to exercise it (a decision that will depend on the government’s proof at trial), and to present a

defense. The scrious risk of prejudice to these rights provides yet another reason to require severance,

PO Under Ninth Circuit law, Ms. Holmes’ testimony about the abuse

would be unquestionably relevant to Ms. Holmes’ state of mind at the time of the charged conspiracy.
See United States v. Haischer, 780 F.3d 1277, 1282 (9th Cir. 2015) (evidence regarding intimate-partner
abuse of a defendant by her co-conspirator admissible to show that the defendant lacked the requisite
mens rea to commit wire fraud); accord United States v. Breinig, 70 F.3d 850, 852 (6th Cir. 1995),
Dunn y. Roberts, 963 F.2d 308, 31J-13 (10th Cir. 1992); cf United States v. Lopez, 913 F.3d 807, 820-

23 (9th Cir. 2019) (cataloging the ways in which expert testimony on intimate partner abuse may be

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 7

 
10
11
12
13
14
I5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 13 of 79

helpful to a jury’s evaluation of the facts and a defendant’s credibility); United States v. Nwoye, 824
F.3d 1129, 1140 (D.C. Cir. 2016 ) (Kavanaugh, J.) (“Expert testimony on battered woman syndrome
could have helped [the defendant] dispel the ordinary lay person’s perception that a woman in a
battering relationship is free to leave at any time.” (internal quotation marks omitted)).

Should Ms. Holmes choose to testify at trial, she could offer probative evidence—evidence
including, but not limited to, testimony regarding the abuse she suffered while in an intimate-partner
relationship with Mr. Balwani. Yet Mr. Balwani’s presence, and its likely triggering effect on Ms.
Holmes’ PTSD, could well affect Ms. Holmes’ choice about whether to testify and the content and
presentation of her testimony. By posing a serious risk of harmful physical, psychological, and -
emotional effects, a joint trial thus threatens to “materially impair and prejudicially affect” Ms. Holmes’
“privilege of becoming a competent witness and testifying in hLer} own behalf.” Pliler, 341 F.3d at 900-
0] (internal quotation marks omitted); see also Gonzalez v. Pliler, No. 01-cv-300, 2008 WL 11411353,
at *8, *11 (C.D. Cal. Nov. 10, 2008) (defendant’s right to testify prejudiced when evidence showed that
defendant “wanted to get off the witness stand as quickly as possible,” “hurried through his testimony,”
and “offered many brief, one-word answers and did not elaborate because of his anxiety” of triggering
stun belt), That prejudice, in turn, provides a sufficient basis for granting severance under Zafiro.

Second, were a joint trial to proceed, Mr. Balwani would likely seek to exclude or limit the
testimony regarding his abuse of Ms. Holmes on the basis that doing so would be necessary to guard
against any resulting prejudice to his rights? See Fed. R. Evid. 403. Under Zafiro, however, a joint trial
presents a risk of prejudice “if essential exculpatory evidence that would be available to a defendant

tried alone were unavailable in a joint trial.” 506 U.S, at 539. It is thus no surprise that, when faced

 

3 Cf. United States v. Blunt, 930 F.3d 119, 124-27 (3d Cir. 2019) (severance necessary because
wife’s testimony of co-defendant husband’s “threatened and actual violence,” which would have been
inadmissible against husband in separate trial, “tend[ed] to elicit an inappropriate emotional response
from jurors, resulting in unfair prejudice”); Breinig, 70 F.3d at 853 (severance necessary where
defendant’s testimony in support of her state-of-mind defense, including statements that her co-
defendant husband was “adulterous, mentally abusive, and manipulating,” allowed the jury “to hear and
evaluate... impermissible and highly inflammatory evidence of [the husband’s] bad character”); accord
United States v. Lopez, 915 F. Supp. 891, 901 (E.D. Mich. 1996) (granting severance on similar
grounds); United States v. Rivera-Ruperto, No. 10-344, 2012 WL 898795, at *1-2 (D.P.R. Mar. 15,
2012) (same); United States v. Swan, No. 12-cr-27, 2013 WL 3422022, at *4-5 (D. Me. July 8, 2013)
(same). ;

MOTIGN FOR SEVERANCE
CR-|8-00258 EJD SVK 3

 
wal OD

10
1
12
13
14
1s
16
7
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 14 of 79

with situations in which a defendant’s testimony in her own defense involves details regarding the
abusive behavior of a co-defendant, circuit and district courts alike have held severance necessary to
safeguard the defendant’s rights to testify and to present a defense.

United States v. Blunt, 930 F.3d 119 (3d Cir. 2019), is illustrative. There, the government jointly
tried a husband and wife as co-conspirators, despite the fact that the wife’s “state of mind” defense
involved her testifying that her husband was abusive and coerced her into participating in the charged
crime. Jd at 122. On review, the Third Circuit overturned both defendants’ convictions, concluding
that each was entitled to severance. With respect to the wife, the Court held that the district court, by
“curtailfing)” the wife’s “probative” testimony about her state of mind “in an attempt to prevent the jury
from hearing prejudicial statements against” her co-defendant husband, had “prevented” the wife “from
exercising fully her right to testify in her own defense.” /d. at 123, 128, Similarly, the court granted
severance in United States v. Carona, No. CR 06-224, 2008 WL. 1970221 (C.D. Cal. May 2, 2008), on
the ground that a joint trial would have limited the defendant's ability “to give exculpatory testimony in
her own defense” by allowing her co-defendant husband to invoke the marital communications
privilege. fd, at *3-4; see also United States v. Blanchard, No. 05-80355, 2007 WL 1976359, at *7
(E,D. Mich. July 3, 2007) (granting severance on similar facts to avoid “[florcing a defendant into a
‘Catch-22°” between asserting the spousal privilege and her right to testify on her own behalf when “the
dilemma” could be “minimized by a severance pursuant to” Rule 14).

As the defendants in Blunt and Carona, Ms. Holmes would be entitled to offer probative
evidence regarding the abuse she suffered while in an intimate-partner relationship with her co-
defendant, Mr. Balwani—both in the form of her own testimony and other competent evidence. Any
effort to exclude or limit that evidence in order to shield Mr. Balwani from prejudice would necessarily
prevent Ms. Holmes from “from exercising fully” her rights to “provid[e] exculpatory testimony on her
own behalf.” Blunt, 930 F.3d at 128; see Carona, 2008 WL 1970221, at *3_ So too, the constitutionally
guaranteed opportunity to present a defense would “be an empty one if the State were permitted to
exclude competent, reliable evidence” that is “is central to the defendant's claim of innocence”—here,

evidence bearing on Ms. Holmes’ state of mind. Crane, 476 US. at 690. For this independent reason, a

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 9

 
 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 15 of 79

joint trial presents a serious risk of compromising Ms. Holmes’ rights to testify on her behalf and to
present a defense.

II. There Is a Serious Risk that a Joint Trial Would Compromise the Jury’s Ability Reliably
To Judge Ms, Holmes’ Guilt or Innocence

Severance is also required for the independent reason that a joint trial would likely “prevent the
jury from making a reliable judgment about” Ms. Holmes’ “guilt or innocence.” Zafira, 506 U.S. at
539,

The potential effects of Ms. Holmes’ PTSD on her demeanor and behavior during the
proceedings would threaten the jury’s ability reliably to judge Ms, Holmes. As discussed, Ms. Holmes’
physical proximity to Mr, Balwani poses a serious risk of triggering her PTSD and its attendant physical,
psychological, and emotional effects. During the course of the proceedings,
a
es Vc enic
Dec I. ot 4 aaa
a
ns: 2 14-15. C7

M.A. Dutton, Validity of “Battered Woman Syndrome” in Criminal Cases Involving Battered Women, in
Dep’t of Justice et al., The Validity and Use of Evidence Concerning Battering and Its Effects in
Criminal Trials pt. I, at 12 (1996) (The “presence of a posttraumatic stress reaction may explain a
battered woman’s apparent lack of, or atypical, emotion when testifying or talking about her experience
with violence. In some cases, the battered woman may report these events as though she has no feeling
or emotion related to them, as if on ‘automatic pilot.’”).

When it comes to Ms. Holmes’ ability to receive a fair adjudication, any PTSD-attributed
changes in her demeanor would matter a great deal;

It is a fundamental assumption of the adversary system that the trier of fact observes the
accused throughout the trial, while the accused is either on the stand or sitting at the defense
table. . . . At all stages of the proceedings, the defendant’s behavior, manner, facial
expressions, and emotional responses, or their absence, combine to make an overall
impression on the trier of fact, an impression that can have a powerful influence on the
outcome of the trial.

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 10

 

 
10
1]

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28°

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 16 of 79

Riggins v. Nevada, 504 U.S. 127, 142 (1992) (Kennedy, J., concurring); of 2 J. Wigmore, Evidence

§ 274 (J, Chadbourn rev. ed. 1979) (“[T]he attempt to force a jury to become mentally blind to the
behavior of the accused sitting before them involves both an impossibility in practice and a fiction in
theory.”). A joint trial with Mr. Balwani, and the PSTD-associated reactions it would be likely to
produce, thus would present the significant risk that a jury would draw unfair and unreliable conclusions
from Ms. Holmes’ demeanor; for instance, it might mistake Ms. Holmes’ PTSD-induced anxiety or
nervousness as evidence of guilt, or her stillness in the presence of Mr. Balwani as emotional
detachment or callousness. See, ¢.g., Pliler, 2008 WL 11411353, at *7-10 (stun belt prejudiced
defendant by causing his “quiet, emotionless, and very subdued” “courtroom demeanor and behavior,”
which was perceived by jurors as a sign that the defendant “had given up”). The chances that the effects
of Ms. Holmes’ PTSD would mislead the jury would only increase should the PTSD “impact [Ms.
Holmes’] demeanor on the stand” and, “in turn, .. . a jury’s perception” of her credibility as a witness.
Pliler, 341 F.3d at 900-01 (internal quotation marks omitted); see O.G, Wellborn, Demeanor, 76 Cornell
L. Rev. 1075, 1076-77 (1991) (noting widespread “assumption that demeanor provides highly useful
information” when evaluating witness credibility at trial).

There is therefore a serious risk that Mr. Balwani’s presence would “adversely affect [Ms.
Holmes’] demeanor in the presence of the jury,” and thus would prejudice the jury’s ability to assess
reliably her guilt or innocence based on the evidence adduced at trial. California v. Mar, 52 P.3d 95, 97
(Cal. 2002). Only severance can appropriately guard against that risk and protect Ms. Holmes’ right to a
fair and reliable proceeding.

Ill. No Other Relief Would Protect Ms. Holmes’ Rights

For the reasons outlined above, a joint trial presents a serious risk of compromising Ms. Holmes’
specific trial rights and the jury’s ability to assess reliably her guilt or izmocence. To be sure, in many
cases, steps short of severance—such as the administration of limiting instructions—‘suffice to cure any
risk of prejudice” that a joint trial may present to a defendant’s rights. Zafiro, 506 U.S. at 539. In this
case, however, a significant risk of prejudice to Ms. Holmes arises not from evidence or arguments that
would be adduced at a joint trial, but rather from the necessary presence of Mr, Balwani at a joint trial

and the attendant physical, psychological, and emotional effects that presence is likely to have on Ms.

MOTION FOR SEVERANCE
CR-18-00258 EJD SVK 1]

 
lw

1 ON

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 17 of 79

Holmes. Because no limiting instruction can account for Ms. Holmes’ abusive history with Mr, Balwani
or her resulting PTSD, severance is the proper remedy under Zafiro. See, e.g., Blunt, 930 F.3d at 125
n.1 (“probable effectiveness or lack of effectiveness of a limiting instruction” is relevant to evaluating
whether a joint trial will prejudice a defendant (internal quotation marks omitted)); Lopez, 915 F. Supp.
at 901 (granting severance when “less drastic measures, such as limiting instructions,” would “not
suffice to cure thfe] substantial risk of prejudice” presented by a joint trial).

Ms. Holmes does not seek severance lightly and acknowledges the administrative costs
associated with severance. “{B]ut where the basic fairness of the trial is at issue,” a defendant’s rights
“must trump the extra” “expense, time and trouble” of separate trials. Swan, 2013 WL 3422022, at *5;
see also Blanchard, 2007 WL 1976359, at *6 (“[A] single joint trial, however desirable from the point
of view of efficient and expeditious criminal adjudication, may not be had at the expense of a
defendant’s right to a fundamentally fair trial.” (internal quotation marks omitted)). So too here:
Because the proposed joint trial presents a serious risk of prejudice to Ms. Holmes, severance, even if
inconvenient, is nonetheless necessary to safeguard her fundamental trial rights and entitlement to a fair
and reliable adjudication.

CONCLUSION

For the foregoing reasons, the Court should sever Ms. Hoimes’ case from Mr. Ba!lwani’s for trial.

DATED: December 16, 2019 Respectfully submitted,

/s/ Kevin Downey

KEVIN DOWNEY

LANCE WADE

AMY MASON SAHARIA
KATHERINE TREFZ
Attorneys for Elizabeth Holmes

MOTION FOR SEVERANCE
CR-18-00258 EID SVK 12

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 18 of 79

CERTIFICATE OF SERVICE

Pursuant to 18 U.S.C. § 1746, L hereby certify that copies of this Motion for Severance and its |
supporting documents, along with the related Administrative Motion For Leave to File Documents
Under Seal, were served via email to the attorneys at the following addresses on the same day it was

filed with the Court under Local Civil Rule 7-11.

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Jeffrey B, Coopersmith
Walter F. Brown

Melina Hagg

Randall S$. Luskey
Stephen A. Cazares
ORRICK, HERRINGTON & SUTCLIFFE LLP
jcoopersmith@orrick.com
wbrown@orrick.com
mhaag@orrick.com
rluskey@orrick.com
scazares@orrick.com

Attorneys for Ramesh “Sunny” Balwani

Jeffrey Benjamin Schenk

John Curtis Bostic

Robert S. Leach

Vanessa Ann Baehr-Jones

UNITED STATES ATTORNEY’S OFFICE
NORTHERN DISTRICT OF CALIFORNIA
jeffrey.b.schenk@usdoj.gov
john.bostic@usdoj.gov

robert. leach@usdoj.gov

vanessa. baehr-jones@usdoj.gov

Attorneys for United States

/s/ Katherine Trefz

KEVIN DOWNEY

LANCE WADE

AMY MASON SAHARIA
KATHERINE TREFZ
Attorneys for Elizabeth Holmes

MOTION FOR SEVERANCE
CR-18-00258 EID SVK . 13

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 19 of 79

DECLARATION OF MINDY B. MECHANIC, Ph.D. IN SUPPORT OF SEVERANCE

05 December 2019

I, Dr. Mindy B. Mechanic, hereby declare the following:

I.

li.

INTRODUCTION: I am over the age of eighteen and am competent to testify. The
facts enumerated in this Declaration are true and are based on my own personal
knowledge or on information provided to me, and I believe them to be true.

QUALIFICATIONS: I am a_ clinical/forensic psychologist, specializing in
trauma/victimization, with a focus on interpersonal violence, i.e., intimate partner
abuse (IPA), sexual trauma, and stalking. My work on these topics has spanned nearly »
three decades, and is comprised of research, teaching, professional training, as well as
the provision of direct services to victims/survivors of trauma. By “direct services,” I
am referring to conducting clinical and forensic assessment, providing empirically
supported therapy to trauma survivors and conducting supervision of graduate students
(master’s and doctoral level) to conduct trauma research, trauma-based therapy, and
assessment. I have also provided more informal supervision on forensic evaluation in
trauma cases to experienced colleagues branching out from research and clinical work
to provide trauma-based forensic evaluations. A current copy of my CV is attached as
EXHIBIT A.

a. EMPLOYMENT:

i, As of 11/01/19, I am presently retired from my position, Professor of
Psychology at California State University-Fullerton (CSUF), where I was a
tenured professor since August 2002, While at CSUF, I regularly taught
upper division undergraduate courses on abnormal psychology and
personality theory, as well as graduate level courses on the following topics:
a) legal, ethical, and professional issues in clinical psychology; b)
psychological assessment; and c) a seminar on trauma, violence, and
victimization, Additional duties included conducting independent research
and providing research supervision to graduate and undergraduate students
working on research and thesis projects. In 2013, I was awarded a grant for
just under one million dollars from the National Institute of Justice (the
research arm of the Department of Justice} to study the impact of culture
and ethnicity on women’s experiences of intimate partner abuse. | have
provided numerous (about 100) professional trainings on intimate
partner/sexual violence to varied audiences including attorneys (military
and civilian), family court personnel, mental health providers, and medical
staff. I have about 25 peer-reviewed publications and about 100 peer-
reviewed conference presentations. I have also served as a peer reviewer
for journals, conferences, and grants.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 20 of 79

ii.

Prior to joining the faculty of CSUF, I was employed at the Center for
Trauma Recovery at the University of Missouri-St. Louis (the Center) for
ten years, initially as a Research Associate (1992-1996) and Post-Doctoral
Fellow(1996-1998) and then as an Assistant Research Professor (1998-
2002). The Center is a specialized center focused on conducting research,
teaching and training and providing specialized clinical services to
traumatized and victimized individuals, Victims of intimate partner abuse
and sexual assault survivors were the most frequently treated populations at
the Center’s clinic. As part of my duties at the Center, | conducted research
on sexual assault and intimate partner abuse, for which | wrote or co-wrote
federal grants. 1 also provided direct clinical services to sexually assaulted
and victimized or traumatized individuals and supervised Ph.D, students in
trauma research, assessment and treatment. During my ten years at the
Center, I taught courses on the psychological consequences of violence and
victimization and conducted numerous professional trainings for varied
groups including, local mental health professionals, the Missouri Bar
Association and the American College of Legal Medicine.

b. CLINICAL/FORENSIC PRACTICE: I received my first license to practice
psychology in 1998, in the state of Missouri, and my second in 2000 in the state of
Illinois. I kept both licenses current unti! receiving licensure in California in 2004.
I have been continuously licensed in California (#19660) since that time. I have
worked directly with victims of crime and survivors of trauma in various contexts,
including clinical and diagnostic interviews for research; clinical assessments for
treatment, clinical assessments for forensic purposes, and provision of
psychotherapy. I’ve had face to face contact with 100’s if not 1000’s of survivors
of trauma at this point in my career,

i.

ii,

“iii.

1 have worked independently as a forensic psychologist since obtaining my
first license to practice psychology in 1998. | regularly conduct forensic
evaluations in criminal (civilian and military), civil, juvenile, and family
law cases involving trauma and victimization, with about 85-90% of my
cases focusing on intimate partner abuse and sexual assault. Some of these
evaluations result in my service as an expert witness to the court, however,
most of the cases result in plea agreements or settlements. | have
specialized forensic expertise and experience in cases involving victims of
intimate partner abuse, usually (but not always) women who were charged
with crimes committed in the context of their abuse.

Apart from my role as forensic evaluator, I also regularly provide general
educational testimony to military and civilian criminal courts in cases
involving the prosecution of intimate partner, sexual assault, and stalking
cases, and | serve as an expert consultant to attorneys litigating these cases.

Over the course of time, J have been retained approximately equally for the
defense and prosecution, [ have also been retained and have testified in
III.

IV.

Case 5:18-cr-00258-EJD Document970 Filed 08/28/21 Page 21 of 79

criminal cases, involving men charged with crimes involving sexual assault
and intimate partner abuse.

iv. To date, | have been qualified to testify in criminal courts (military and
civilian), juvenile courts, family courts, and civil courts. Pve also testified
in some administrative hearings and in many evidentiary hearings in
criminal courts. In total, I have testified on somewhere between 70-86
occasions. I have never failed to qualify as an expert in a case in which I
was called as an expert witness,

CONTEXT OF REFERRAL: On June 13, 2019, I was contacted via email, by Ms. Amy
Saharia and Ms. Katherine Trefz, attorneys at Williams & Connolly, LLC about the possibility
of conducting an evaluation of their client, Ms. Elizabeth Holmes (“Ms, EH”), After a
conference call on June 17, 2019, I was formally retained on June 20, 2019. The referral
question focused on evaluating whether Ms, EH was the victim of intimate partner abuse at
the hands of her intimate and business partner, Mr. Ramesh “Sunny” Balwani (“Mr. SB”), and
if so, what was the nature and extent of such abuse, and in what ways did that abuse affect her
functioning during the course of their relationship, and continue to affect her functioning aftrer
its dissolution, and in present time.

I am being compensated at my regular hourly rate of $350/hour, in addition to reimbursement
for any professional expenses incurred related to my work on this case.

This declaration is provided for the limited purpose of supporting Ms. Holmes’s Motion for
Severance. It does not capture all of my opinions regarding intimate partner abuse, the abuse
suffered by Ms. EH, how rape and intimate partner abuse affect their victims, or other
research or analysis that may be relevant to this matter.

METHODOLOGY OF EVALUATION: Ms. EH was evaluated face to face on 8/27/19 and
8/28/19 for a total of approximately 14 face-to-face hours at the office of Williams & Connolly,
LLP in Washington, DC, Evaluation methods included a semi-structured interview, structured
interviews, and psychological testing. Relevant, available court and legal documents and other
materials were also reviewed. Collateral interviews were conducted with Ms. EH’s parents,
Noel Holmes (“NH”) and Christopher (Chris) Holmes (“CH”), These interviews were
conducted on 8/29/30 in at the law offices of Williams & Connolly. NH and CH were
interviewed individually, with each interview lasting between 1-2 hours. Ms. EH’s brother,
Christian Holmes, was interviewed in San Francisco on 11/4/19 for approximately 90 minutes.

A list of documents reviewed is provided in EXHIBIT B.
a. FORENSIC EVALUATIONS: Forensic evaluations differ from all other forms

of clinical practice, including clinical assessment, in that forensic evaluations are
NOT conducted to advocate for the evaluce, help them with their problems, assist
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 22 of 79

them in accessing resources or services or to view their statements uncritically
through the lens of support or advocacy (Greenberg & Shuman, 1997; 2007).
Instead, the purpose of a forensic evaluation is to provide an objective legally
relevant opinion based on critical analysis of multiple sources of data, to include
documentary evidence, evaluee interview data, psychological test data, and reports
from collateral sources who have relevant observational, first-hand knowledge of
the evaluece’s functioning, history, etc. Forensic evaluations proceed like social
science experiments in which pertinent data is collected and is then considered as
to whether that data supports or refutes various theories or hypotheses about the
evaluece’s history and functioning. For example, in the case of allegations of
intimate partner abuse, it is important to evaluate evidence (from multiple sources)
that might support a history of intimate partner abuse, as well as refute it, Such an

_ approach reduces the risk of confirmation bias (i.e., a cognitive bias in which
individuals search for data that supports their theory/hypotheses, while failing to

. consider, or otherwise ignoring data that refutes or fails to support that theory) or
other forms of bias based on the desire to help or otherwise advocate for the evaluce
(Heilbrun & LaDuke; Melton et al., 2017; Wygant & Lareau, 2015). Finally,
forensic assessment protocols include assessment of an individual’s response to the
tests in order to measure response bias, such as over-reporting, under-reporting, or
malingering of symptoms in an effort to appear worse off or better off than a person
is (Bush, Heilbronner, & Ruff, 2014; Rogers, Sewell, & Salekin, 1994) .
Assessment of response validity that are routinely included in forensic evaluations
are often unnecessary to assess in general clinical contexts when the goal is simply
to assess a client for purposes of psychological treatment.

b. Forensic evaluations involving women with histories of intimate partner abuse
charged with crimes are unique compared to most other forensic evaluations
because in addition to the usual assessment of mental health conditions affecting
functioning, it is also it is necessary to evaluate the nature and extent of abuse
exposure, the variety of ways in which an abused’individual responds to various
dimensions of abuse, and the multiplicity of ways in which abuse can impact
psychological, emotional, physical, health and occupational functioning
(Dutton,1993; 1998; 1996; Ferraro, 2002; Osthoff, & Maguigan, 2005} above and
beyond mental health conditions. Thus, such evaluations require supplemental
tools and contours that are not required in a standard mental health-focused forensic
evaluation. —

EXHIBIT C contains a list of cited references for the scholarly material cited below.

RESEARCH ON THE DYNAMICS OF IPA: The conundrum of IPA is that love and loyalty
coexist with an array of abusive tactics that are deployed in the service of achieving control
over an intimate partner, While most people, even trained professionals, conceptualize intimate
partner abuse as consisting primarily or exclusively of physical violence and resultant mjuries,
physical violence occurs significantly less often in abusive partnerships compared to other
forms of abuse, notably emotional/psychological abuse (Sullivan, McPartland, Armeli,
Jaquier, & Tennen, 2012), Research documents that in the context of abusive relationships.,
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 23 of 79

women experience an atray of topographically distinct forms of abuse, i.e,, physical violence,
emotional/psychological abuse, sexual violence/coercion and stalking/harassment (Logan,
Walker & Cole, 2015; Mechanic, Weaver, & Resick, 2008; Ullman, 2007). Each of these four
dimensions of abuse are NOT present in all abusive relationships, nor do they remain static
over the course of time. Instead, the nature, type, and frequency.of abusive tactics shift or
evolve over time, in response to a variety of factors, including how the victim responds to her
partner’s abusive tactics, and in turn how the offender responds to the victim’s responses in a
transactional fashion. For example, if a victim challenges her partner’s control, attempts to
fight him back or otherwise assert her autonomy, and she’s met with rage, a verbal barrage, or
other forms of abuse, the lesson is clear — resistance or challenge is met with an escalation of
abuse. Hence, his reactions shape her-behavior such that she no longer deploys those forms of
responses because they resulted in increased risk of harm rather than cessation or de-escalation
of abuse or violence, .

Because physical violence is not always present, a relationship can be quite abusive, yet consist
of relatively little physical violence and/or injuries,

The following are the specific types of abusive tactics that have been enumerated in the
literature on intimate partner abuse:

a. Physical Violence can range from minor acts of aggression such as pushing,
shoving, or slapping, all the way to injurious, or even potentially lethal acts of
violence including strangulation or being beaten with multiple blows and may. or
may not result in visible injuries, based on the nature, type and severity of the
violence,

b. Emotional/Psychological Abuse can include a range of acts that undermine a
victim’s sense of worth, value, agency, and freedom. Common examples include
degradation; name-calling, humiliation; jealous accusations; denial/minimization
of the abuse; blaming the victim for the abuse meted out to him/her; control over
access to resources; isolation from friends, family or anyone that might assist the
victim in exiting the abusive relationship; gaslighting.

c, Sexual Coercion/Aggression can include the use of pressure, threats, force, or
other manipulative tactics in an effort to manipulate a partner into engaging in
sexual activities that are unwanted. It. can also include other aspects of sexual
coercion, like insisting a woman watch porn, dress provocatively, or engage in other
unusual sexual practices for which she has signaled her lack of interest.
Withholding sex or affection from a partner unless a victim capitulates to his
demands is considered a form of emotional abuse transacted in a sexual context.

d. Stalking/Harassment includes various form of surveillance and other unwanted
intrusive conduct, whether taking place during the course of an ongoing abusive
relationship, or in the post-separation phase of a former abusive relationship.
Stalking and harassment are control tactics that are designed demonstrate to the
victim that her abusive partner will always maintain control over her, and she will
VIL

VIL

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 24 of 79

never be free, even once separated or divorced. Unwanted calls, email/mail, visits,
gifts, are common, ° In the virtual era, new forms of virtual stalking include
installing GPS tracking devices and spyware on a victim’s computer or smart
phone. Harassment of friends, family and new partners are included in this
category. ,

e. Emotional/Psychological Abuse Occurs Most Frequently. Despite the typical
focus on physical violence and injuries, research finds that even in abusive
relationships, the majority of days in a relationship tend to be abuse and violence
free. Sullivan et al., (2012) conducted a micro-analysis of the daily occurrence of
physical, psychological and sexual IPV over a 90-day study period. One notable
finding was that on the majority of days (62%) no IPA was reported. Psychological .
{PA was most commonly reported (37% of days), followed by physical (9% of
days) and sexual IPA (4% of days). Sexual and physical IPA tended to occur on
days with co-occurring psychological IPV, whereas psychological IPA was more
apt to exist as a stand-alone form of abuse, These data underscore the notion that
even in abusive relationships, most periods of time are violence-free, and that
physical violence is the anomaly, not the norm. Periods of time without abuse are
reinforcing and foster hope that it is possible for the relationship to be transformed
into a healthy, violence and abuse-free partnership.

INTIMATE PARTNER SEXUAL ASSAULT (IPSA) IS UNIQUE. The dynamics of IPSA
are unique compared to other forms of sexual assault. While IPSA is shockingly common, it
is the least talked about form of sexual assault, the least frequently labeled as sexual assault,
and the least frequently reported to law enforcement (Logan, Walker, & Cole, 2015). Only
about 50% of sexually victimized women label their experience of forced sex as a sexual
assault, and that rate drops significantly when the perpetrator is an intimate partner (Kahn,
Jackson, Kully, Badger, & Halvorsen, 2003; Littleton, Radecki, Breithopf, Berenson, 2008).
Moreover, women’s own endorsement of rape myths and scripts, such as stranger danger
hinder their ability to accurately identify and label incidents of sexual assault as such (Peterson
& Muchlenhard, 2004). Because of the shame and stigma associated with IPSA, many women
tell no one. In fact, Logan & Cole (2011) found that 85% of women in their study who
experienced IPSA, told NO ONE about it, including friends or family. Women who experience
IPSA report intense feelings of shame and humiliation, and confusion about the difference
between forced or coerced sex and their ‘wifely duties’ (Logan, Cole, & Shannon, 2007;
Logan, Walker, & Cole, 2015).

When incidents of IPSA are not labeled as such, there is not possibility of a formal report to
law enforcement. Labelling an act of nonconsensual sex as crime is a prerequisite for

' reporting it as a crime to law enforcement. Of the various configurations of victim-offender

relationships sexual assaults committed by intimate partners are among the least frequently
reported to law enforcement.

STEREOTYPES OF ABUSED WOMEN: Research documents that laypersons and
professionals alike are unfamiliar with the nature and dynamics of IPA, adhering to numerous
stereotypes and misperceptions about abused women (Peters, 2008; Nayak, Byrne, Martin, &
VUL.

IX.

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 25 of 79

Abraham, 2003; Westbrook, 2009). Stereotypes include the notion that only poor, uneducated,
ethnic minority women who lack educational and/or financial resources are victims of [PA. In
contrast, IPA crosses gender, ethnic, racial, sexual orientation, and socioeconomic boundaries.
Individuals who accept myths about [PA are more likely to blame the victim, holding her rather
than her abusive partner responsible for the victimization (Flood & Pease, 2009; Hockett,
Saucier, Hoffman, Smith & Craig, 2009; Policastro & Payne, 2013). While women with
education, financial resources, and sources of personal support might seem less vulnerable to
abuse, they face unique obstacles, such as fears that no one will believe them, or the loss of a
certain lifestyle to which they have become accustomed. Moreover, a woman can be trapped
in an abusive relationship, yet still be able to function successfully in other domains, such as
in occupational or educational roles. In fact, for some women, excelling in their professional
careers becomes a way of coping with the abuse by compartmentalizing it instead of dealing
with it directly, and focusing their effort and energies on their professional or educational
pursuits.

ABUSED WOMENS’ AGENCY: Victim behavior that might superficially appear as passive,
may actually reflect agentic decisions to capitulate to her abuser in order to increase survival
and reduce myriad potential risks of continued or escalated abuse or violence. Actions that
might seem passive, instead can reflect volitional decisions to defer, appease, relent, and
capitulate to stated and unstated demands in order to (emotionally and/or physically) survive
relationships when extrication from the relationship appears unsafe or inviable to them, for
whatever reason (Dutton, 1993; Dutton & Goodman,2005). While in many instances survival
means physical survival, in cases in which emotional dependency and capitulation to the abuser
have eroded autonomous expression of self, survival is experienced more as emotional
survival, and a victim may come to believe that she is unable to function without her partner,

This process results directly and indirectly through words communicated by the abuser to the

victim, about her lack of self-worth, her incompetence, or her inability of function without him,
which ultimately are internalized as negative core beliefs about self-worth, self-efficacy, and
ability to function or survive without the abuser.

COERCIVE CONTROL: While the seemingly disparate forms of abuse (i.c., physical
violence, sexual abuse, emotional/psychological abuse, stalking/harassment) may appear
distinct, the tie that binds them is coercive control, By causing harm, threatening to cause harm
(to the woman herself, her family, her property/pets, or self-harm), instilling fear, or otherwise
making it known that negative, unwanted consequences attach for resistance or non-
compliance with demands and expectations, an abuser can effectively control his abused
partner (Crossman & Hardesty, 2017; Stark, 2007). A recent review of coercive control by
Hamberger, Larsen, & Lehrner (2017) identified three essential elements of coercive control:
1} intentional or goal orientation in the abuser; 2) negative perception of the controlling
behavior by the victim, and 3) the ability of the abuser to maintain control through the use of
a threat to which the victim will likely capitulate. Control exists on a continuum (Johnson,
2008), and is effectuated by creating a climate of fear (Crossman & Hardesty, 2017).

Given its goal to influence and restrict choice, coercive control is essentially a form of
oppression that restricts an individual’s agency and autonomy because capitulation with the
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 26 of 79

demands and expectations of an abuser is emotionally and/or physically safer than
challenging those demands or expectations which often results in violence escalation.

Thus, IPA is fundamentally about control, not physical violence, which is only one of its
many tactics (Dutton & Goodman, 2005; Follingstad & Rogers, 2014; Logan, Cole, &
Shannon, 2007; Mechanic, Weaver, & Resick, 2008; Stark, 2009; Stansfield & Williams,
2018). Physical violence therefore does not need to be present for a relationship to be
characterized as coercively controlling (Crossman, Hardesty, & Rafaelli, 2016).

Coercively controlling behaviors can include financial control; intimidation; isolating the
woman from her social support network; controlling her access or resources; restricting her
clothing options, makeup, jewelry, or style of dress; restricting her consumption of food or
drink; adherence to traditional masculine-feminine gender roles; physical or sexual
violence or other threats for failed compliance with her partner’s wishes. Threats by an
abuser may take on various complexions and include threats to harm the victim, her family,
her pets, her property, or otherwise instill unwanted, social or emotional costs for failed
compliance (Dichter, Thomas, Crits-Christoph, Ogden, & Rhodes, 2018; Mechanic, Weaver,
& Resick, 2000; Stark, 2007). The essence of coercive control hinges on the costs and
consequences for failed compliance, and the subsequent behavioral change it induces in the
victim, who learns to comply in the situation or in advance, in order to avoid the abusive
consequences of failed compliance they have learned, from experience, are on the horizon.

Once there has been a history of abuse in a relationship, an abuser can effectively control his
partner through more nuanced and subtle forms of abuse, such as threats, intimidation,
degradation, or instillation of fear, even without any additional acts of overt violence because
his victim already knows that he is capable of, and willing to resort to violence against her to
achieve his aims (Dutton & Goodman, 2005; Follingstad & Rogers, 2014). At that point, even
simple, subtle acts, such as a look or glance can signal impending harm, effectively keeping a
woman controlled without anyone in the immediate social environment becoming aware of the
controlling dance taking place before them. Fischer, Vidmar, & Ellis (1993) refers to these
nuanced forms of effectively controlling communication in abusive relationships as a “culture
of battering,” and further go on to argue that because of tacit, unobservable (to outsiders) signs
of control, divorce/custody mediation inherently disadvantages abused women who can be
successfully manipulated to capitulate, even in the presence of a trained divorce/custody
mediator.

Coercive control aise continues post-relationship termination (Ornstein & Rickne, 2013), as
the abuser’s motive is to maintain control over his partner, often even after she has successfully
exited the relationship. As described above, the goal of coercive control is instilling fear, such
that the victim complies with or capitulates to her abuser, in order to avoid unwanted, painful,
negative or otherwise abusive consequences, thus resulting in loss of autonomy and agency.

DECISIONS TO STAY/LEAVE: The ubiquitous question posed of abused women is often,
“WHY DIDN’T SHE JUST LEAVE,”:when the question is really, “why does he keep abusing
her, even after she has?” (Mahoney,1991). There are many reasons why abused women stay,
including but not limited to: emotional ties, relationship investment, love, fear, loyalty,
XI.

xl,

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 27 of 79

emotional dependency, including concerns that she won’t be able to make it without him, and
more (Anderson & Saunders, 2003; Barnett, 2000; Dutton, 1993). While many of these beliefs,
referred to as cognitive distortions, might not appear realistic to outsiders, because of the way
in which abuse erodes one sense of self, self-worth, and competence, a victim can become
convinced that her survival is predicated on remaining with her seemingly more capable
partner.

When victims of IPA perceive leaving their abusive partner as not safe or viable (even if based
on distorted perceptions or beliefs), they also must deny, distort or minimize the abuse
perpetrated against them, because to do otherwise would create unmanageable levels of
cognitive dissonance (Nicholson & Lutz, 2017). Once cannot simultaneously acknowledge
being the victim of IPA and at the same time make disclosures about said abuse UNLESS and
UNTIL that victim is ready and able to leave the relationship. For example, it would be
impossible to report your spouse to the police for sexual assault or even to disclose this abuse
to friends of family, while continuing to stay partnered with him. This means that not
infrequently, victims are only label to acknowledge or label nonconsensual sexual experiences
as sexual abuse/assault within an intimate relationship once they’ve left the abusive partner.

To the extent that a victim of IPA engages in denial, minimization, or distortion as a survival-
based coping mechanism, she may also fail to accurately perceive the risks of harm to herself
(Matlow &DePrince, 2012). Accordingly, sometimes it takes a sufficiently violent or otherwise
noteworthy incident of violence or abuse for a victim to recognize, label it as such, and take
appropriate protective action, such as leaving the abuser, or making a report to law
enforcement. Living with abuse and trauma results in an array of distorted cognitions and
perceptions about oneself and the abuser that affect judgement and decision-making.

LEAVING IS A PROCESS, not an EVENT: Abused women’s decisions to leave abusive
partnerships are complex and multifaceted (Rhatigan, Street & Axsom, 2006). Most victims of
IPA eventually leave abusive partnerships, although they may leave and return many times
before ultimately extricating themselves from the relationship permanently. Thus, leaving is a
process, rather than a single event (Anderson & Saunders, 2003; Koepsell & Kernic, & Holt,
2006). Various factors have predicted decisions to leave abusive partners in research,
including previous attempts to leave the relationship, escalation of abuse, decreased investment
in the relationship, perceived support, physical violence, emotional/psychological abuse,
concern for the welfare of children or other valued interests, as well as women’s vulnerability.
Once a woman has decided to depart from an abusive relationship, she may no longer be
willing to protect him or his interests, and at that point, she may be more willing to disclose
the abuse to friends, family, law enforcement or other helping professionals.

REPORTING TO LAW ENFORCEMENT: Most episodes of IPA are not reported to the
police. Data from the National Violence Against Women Survey (NVAWS) indicate that
approximately 20% of all rapes, 25% of all physical assaults, and 50% of all stalking incidents
perpetrated against female respondents by intimates were reported to the police (Tjaden &
Thoennes, 2000). There are many barriers to reporting, including that once a woman reports
IPA to the police, she must be prepared to leave the relationship. Unless and until a woman is
prepared to leave, reporting is often not perceived to be a safe and viable option.
XI,

XIV.

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 28 of 79

VULNERABILITY TO INTIMATE PARTNER AND SEXUAL VIOLENCE: Survivors
of childhood and/or adolescent sexual assault are significantly more likely to be sexually
revictimized in adulthood (Black et al., 2011; Casey, & Nurius, 2005; Classen, Palesh, &
Aggarwal, 2005; Cloitre, 2006). Moreover, Kilpatrick et al (1987) document that once an
individual has experienced a single high magnitude trauma, such as a sexual assault, they are
at increased risk of experiencing subsequent traumatic events over the course of their lifetime.

Research also documents that not only does childhood or adolescent sexual assault increase
the odds of subsequent adult sexual revictimization, but also that prior sexual trauma
incrementally adds to the risk of developing PTSD, such that sexually revictimized women are
significantly more likely to be diagnosed with PTSD following revictimization, compared to
singly sexually victimized women (Nishith, Mechanic, & Resick, 2000; Walsh et al., 2012). In,
a large nationally representative sample of adolescents Ellwood et al., (2001) found that both
prior sexual assault and PTSD were predictors of subsequent sexual assault. Finally, sexual
trauma in adolescence/young adulthood had been identified as a predictor of becoming
involved in an abusive romantic partnership (Halpern, Spriggs, Martin, & Kupper, 2009).

MENTAL HEALTH CONSEQUENCES OF IPA: The mental health consequences of
intimate partner abuse have been well-documented, with posttraumatic stress disorder (PTSD),
depression (including suicidality) and anxiety, the most commonly identified mental health
outcomes of IPA (Afifi et al, 2008; Coker, Weston, Creson, Justice & Blakeney, 2005;
Gleason, 1993; Golding, 1999; Mechanic et al., 2008; Taft, Resick, Watkins, & Panuzio, 2009;
Wilson, West, Messing, Brown, Patchell, & Campbell, 2011). PTSD is a diagnosable
psychiatric condition listed in the Diagnostic and Statistical Manual (DSM-V). In order to
receive a PTSD diagnosis, an individual is required to meet multiple criteria comprised of a
specified number of clinical symptoms of PTSD, alongside documented clinical distress and/or
functional impairment in one or more areas (American Psychiatric Association, 2013).
Moreover, unlike other psychiatric diagnoses, such as major depressive disorder or panic
disorder, PTSD is unique in that it requires exposure to a traumatic event that results in an
array of clinical and functional impairment symptoms. The DSM-V articulates specific criteria
as to what constitutes a ‘trauma,’ for purposes of a PTSD diagnosis. Specifically, the definition
of a traumatic event requires “exposure to actual or threatened death, serious injury, or sexual
violence,” that may be experienced directly, witnessed, or learning of a trauma experienced by
a loved one. IPA is considered a traumatic event qualifying for a PTSD diagnosis, as long as
other symptom and impairment/distress criteria are met.

Rates of PTSD in battered women range from 31% to 84%, with a weighted mean prevalence
estimate of 64% (Golding, 1999). These rates are considerably higher than the rates of PTSD
found among general community samples of women, which range from 1% to 12%, and are
also considerably higher than the PTSD rates found among community samples of women with
histories of non-IPA forms of criminal victimization (Golding, 1999). Moreover, non-physical
forms of IPA, such as psychological abuse also contribute to PTSD symptoms, above and
beyond the contributions of physical violence (Basile, Arias, Desai & Thompson, 2004; Jones
et al., 2001; Mechanic, Weaver, & Resick, 2008). Finally, subjective perceptions of fear, rather
than objective indicators of actual violence predicts PTSD symptoms among IPA exposed

10
XV.

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 29 of 79

women (Jaquier & Sullivan, 2014; Wilson et al., 2011), with a linear relationship observed
such that increased levels of fear are associated with increased symptoms of PTSD.
Specifically, the greater a woman’s perceptions that her partner would be likely to harm her,
the higher her levels of PTSD symptoms (Wilson et al., 2011), These findings applied not only
to current abusive relationships (Wilson et al., 2011), but also to fear of past abusive partners
committing harm against the survivor (Jaquier & Sullivan, 2014).

The weighted mean prevalence of major depression among battered women is estimated to be
48% (Golding, 1999), a rate also considerably higher than those obtained in epidemioiogical
samples of women. A more recent meta-analysis (Beydoun et al., 2012) found a two to three-
fold increase in diagnoses of major depressive disorder associated with IPA. Like with PTSD,
major depressive disorder a diagnosable clinical condition with specified criteria that must be
met in order to receive a diagnosis. Fleeting feelings of sadness that are normatively
experienced by most individuals that do not reach clinically specified thresholds for symptom
severity, distress and impairment are not diagnosable conditions. Other mental health
consequences of IPA include anxiety, somatic and physical health complaints (Afifi et al.,
2008; Bonomi, Anderson, Rivara, Thompson, 2007; Campbell, 2002; Carbone-Lopez,
Kruttschnitt, & MacMillan, 2006),

FEAR: Fear is commonly reported among abused women (Sackett & Saunders, 1999) — this
includes both fear-based on prior acts of abuse in the partnership, as well as fear of the
unknown, i.e., what an abusive partner might do, based on his threats or other perceptions of
harm. Thus, fear, in the context of IPA, results from both the perceived risk of violence and
the uncontrollability of that risk QJJaquier & Sullivan, 2014). Abused women’s fear has
manifold sources, including fear of physical harm or injury, or fear of other consequences
based on the unique contextual factors of that relationship (Jaquier & Sullivan, 2014). Feeling
unsafe, as well as other perceived risks of potential harm are predictors of PTSD among abused
women (West et al., 2011).

 

 

—
bt
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 30 of 79

 

 

? Research on adolescence documents that the brain is not filly formed until approximately age 25, thus the period
of time from late adolescence until age 25 is one rife with substantial cognitive, emotional, interpersonal
development that solidify the developmental tasks of adolescence launching into young adulthood. Even though
young adults (18-25) are classified as ‘adults’ for many purposes, they have not yet attained the developmental
maturity of adults,
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 31 of 79

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 32 of 79

14
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 33 of 79

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 34 of 79

ee

Please do not hesitate to contact me if you have additional questions or concerns.

Respectfully Submitted,

K ane
_—— =
i _

ty Ps
mva

i

Mindy B. Mechanic, Ph.D.
Licensed Psychology (#19960-CA).

16
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 35 of 79

Education
Ph.D.

M.A.

B.A.

MECHANIC DECLARATION; EXHIBIT A

NOVEMBER, 2019
Curriculum Vitae
Mindy 8B. Mechanic
President, Forensic Psychological Consulting, Inc.
Cell: 5623-230-4312
Email: mindymechanic@icloud.com; mindymechanic@gmail.com

University of Illinois at Urbana-Champaign, 1996
Major: Clinical Psychology; Minor: Law
Dissertation: Battered Woman Syndrome: Juror Common Understanding
and Expert Testimony

Clinical Internship, University of Virginia Health Sciences Center, 1990-1991
(APA-Accredited Pre-doctoral Internship)
Rotations: Adult Psychiatric Clinic (major),
Western State Hospital, Acute Admissions Unit (major),
Forensic Psychiatry Clinic (extended minor)
Family Stress Clinic (minor)
Pain Management Center (minor)

University of Illinois at Urbana-Champaign, 1987
Major: Clinical Psychology
Thesis: Assessment and Differentiation of Chronic Depression in a Non-
Patient Sample

University of California, Los Angeles (Psychology), 1981

Professional Licenses

March, 2019
May, 2004
June, 1998
July, 2000

Interjurisdictional Practice Certificate (IPC # 4712)

Licensed Psychologist, California (PSY 19660)

Licensed Psychologist, State of Missouri (PY 01885 -inactive)
Licensed Clinical Psychologist, State of Illinois (07 1-006086 —inactive)

Certificates and Specialized Training:
December, 2018 Basic FETI (Forensic Experiential Trauma Interview) Certification

August, 2017
July, 2015
August, 2015

APSAC Child Forensic Interviewing Certification
Certificate in Disaster Mental Health Fundamentals, American Red Cross
APA Training in Disasters and the Media

Forensic Expertise:
Interpersonal victimization (sexual assault, child maltreatment/adversity, intimate partner abuse,

stalking, domestic homicide, infanticide, trauma and alcohol-related memory impairment);
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 36 of 79

impact of non-crime trauma (e.g., combat, accidents, disaster) on potentially criminal or harm-
inducing behaviors towards others; risk assessment; workplace violence. Experienced working in
criminal (military and civilian), civil, family, and juvenile courts,

Positions Heid

6/2010-
Current
on

6/2013-
10/2019

8/2008-
7/2009

8/2006-
8/2013

2002-
7/2006

1998-
2002

1996-
1998

October,
1992-
July, 1996

July, 1991-
September,
1992

President, Forensic Psychological Consulting, Inc.
Provides forensic evaluation, expert testimony, expert consultation and training
trauma-related forensic psychology,

Professor of Psychology (RETIRED)
California State University, Fullerton
Department of Psychology

Visiting Scholar
Whittier Law School

Associate Professor of Psychology
California State University, Fullerton
Department of Psychology

Assistant Professor of Psychology
California State University, Fullerton
Department of Psychology

Assistant Research Professor
Center for Trauma Recovery/Department of Psychology
University of Missouri-St. Louis

Post-doctoral Fellow

Center for Trauma Recovery/Department of Psychology

University of Missouri-St. Louis

Supervised Post-Doctoral Clinical Training Program. Includes individual and
couples therapy, clinical and forensic assessment with trauma and non-trauma
populations. Conducted clinical assessments for the determination of disability.

Project Director, NIMH Grant PTSD: Etiology and Treatment

Patricia A. Resick, Principal Investigator

Department of Psychology

University of Missouri-St. Louis

Trained and supervised graduate student interviewers conducting structured
diagnostic interviews for DSM-IV disorder. Responsible for participant
recruitment from community agencies and all aspects of data collection.

Research Assistant: Coercion Project,
The John D. and Catherine T. MacArthur Foundation Research
Network on Mental Health and the Law.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 37 of 79

Supervisors: S. K Hoge, M.D. and John Monahan, Ph.D.

Responsibilities: Participated in the design and implementation of research
protocols. Assisted in the collection and analysis of statistical data. Cultivated and
maintained relationships among the primary and satellite research sites.

Grants
Federai Grants

Principal Investigator, Ethnocultural Influences on Women’s Experiences of, and Responses to
Intimate Partner Abuse. (National Institute of Justice). $925,100) Funded as of January,
2014.

Co-Investigator, Translational Approaches to Understanding Sex-dependent Responses to
Unpredictable Threat. (National Institute of Health-NIMH), $412,243.000 (under

review).

Research Co-Leader, Disparities in social support, isolation, and coping among cervical cancer
survivors. Joint pilot project proposed as part of the CSUF-UCI-CFCCC Partnership for
Health Disparities Research (National Cancer Institute, funded, 2012), $50,000,

Consultant, Intimate Partner Violence in Mandatory Divorce Mediation: Longitudinal Outcomes
from a Multi-Cultural Study (2008), National Institute of Justice, $226,031.

Principal Investigator, Intimate Partner Abuse: Effects on Parenting. Maternal and Child Health
Bureau, HRSA (2003, not funded), $1,199,159,

Principal Investigator, fntimate Partner Abuse: Effects on Parenting. Maternal and Child Health
- Bureau, HRSA (2002, approved for funding — not funded), $750,000.

Co-Investigator. Violence Against Women National Prevention Research Center. Centers for
Disease Control and Prevention (CDC, 1998), $470,815.

Co-Principal Investigator, Cognitive Processes in PTSD, Focus on Domestic Violence.
National Institute of Mental Health (NIMH, 1997), $ 1,374,843.

Co-Principal Investigator, Marital Violence in the Wake of the Great Flood of 1993. National
Institute of Mental Health (NIMH, 1993). NIMH Grant # 1 RO3MH52513-01, $71,266.

Internal and Foundation Grants
Principal Investigator, Universal Screening for Intimate Partner Violence in Routine Clinical
Care (May, 2015), California Wellness Foundation, $20,000.

Principal Investigator, Battering, Parenting and Culture Among Latina Mothers. (July, 2012)
CSUF College of Humanities and Social Sciences, Summer Stipend.

Principal Investigator, PTSD and Intimate Partner Violence among Hispanic and Non-Hispanic
women (2011, funded). California State University, Grant Incentive Fund, $10,000.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 38 of 79

Principal Investigator, Adaptation to Intimate Partner Violence Among Ethnic Minority Women,
(2011, funded, release time, $1500), CSUF Health Promotion Research Mini-Grant.

Principal Investigator, Intimate Partner Violence Against Latinas: Exploring Ethnic Differences
in Psychological and Strategic Outcomes (2008). State Fullerton State Special Fund For
Research, Scholarship And Creative Activity Grants, $4,950.

Principal! Investigator, Intimate partner violence and PTSD among Latinas (2006). California
State Fullerton State Special Fund for Research, Scholarship And Creative Activity
Grants, $4950,

Principal Investigator, Partner violence and parenting among Latinas (2004-2005), California
State Fullerton State Special Fund For Research, Scholarship And Creative Activity
Grants, $4855,

Principal Investigator, Domestic violence and workplace issues (2004). California State
University, Faculty Development Center Intramural Grants (release time).

Principal Investigator, Domestic violence and workplace issues (2004), California State
University, Department of Psychology, IRR release award.

Principal Investigator, The impact of intimate partner abuse on battered women’s parenting
(2003). California State University, Intramural grant, State of California (summer salary)

Principal Investigator, The impact of intimate partner abuse on battered women’s parenting
(2002). California State University, Faculty Development Center Intramural Grants
(release time).

Principal Investigator, The impact of intimate partner abuse on battered women’s parenting
(2002). California State University, Department of Psychology, IRR release award.

Grant Consultation
Consultant/Local Research Partner, St. Louis County Domestic Violence and Child Maltreatment
Demonstration Initiative CHHS/DOJ) (April, 2001, funded).

Consultant, Community-based curriculum for training nursing students in the health care needs
of incarcerated women, Helene Fuld Health Trust (2000, funded).

Publications
Books

Mechanic, M.B, (in progress). Explaining victim behavior: Using expert psychological
evidence to prosecute sexual assault, stalking and intimate partner violence cases.

Mechanic, M.B, (in progress). Criminal Cases Involving Battered Women Defendants
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 39 of 79

and Witnesses: Expert Evidence on Intimate Partner Battering and Its Effects. Oxford
University Press.

Journal Articles

(under review)

Valdovinos, M., & Mechanic, M.B. (2019, under review). “Where mama duck goes, little
ducklings follow”: Exploring the Parenting Experiences of Latina Intimate Partner
Violence Survivors,

Dardis, C.M., Ahrens, C., Howard, R.L., & Mechanic, M.B, 2019, (under review).
Experiences of Stalking Among a Diverse Sample of Intimate Partner Abuse Survivors

(published)

Valdovinos, M, G., & Mechanic, M. B. (2017). Sexual coercion in marriage: Narrative accounts
of abused Mexican-American women, Journal of Ethnic & Cultural Diversity in Social .
Work. \-20, Published online: 09 May 2017

Segal, N.L., Cortez, F.A., Zettel-Watson., L.E., Mechanic, M.B., Munson, J.E., Veldzquez,
JIM.A., & Reed, B. (2015). Genetic and experiential influences on behavior: Twins
reunited at 78 years. Personality and Individual Differences, 73, 110-117.

Pfaendler, K., Wenzel, L., Mechanic, M.B,, & Penner, I.R. (2015). Cervical cancer
survivorship: Long-term quality of life and social support. Clinical Therapeutics, 37, 39-
48.

Shepherd-McMullen, C., Stokes, J., Mearns, J., & Mechanic, M.B. (2015)
Negative Mood Regulation Expectancies Moderate the Relationship
between Psychological Abuse and Avoidant Coping. Journal of Interpersonal Violence.
30, 1553-1556

Daftary-Kapur, T., O’Connor, M., & Mechanic, M.B. (2014). Gender
intrusive questioning: A survey of expert witnesses. Behavioral Sciences and the Law,

32, 180-194.

Mechanic, M.B., & Pole, N. (2013). Methodological Considerations in Conducting
Ethnocultrally Sensitive Research on Intimate Partner Abuse and its Multidimensional
Consequences, Sex Roles. 69, 205-225

Beck, C.J.A., Walsh, M.E., Mechanic, M.B. & Taylor, C.S. (2010). Intimate partner violence
screening and accommodations provided in mandatory divorce mediation. Law and
Human Behavior, 34 (3), 227-241,

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2008a), Mental health consequences of
intimate partner abuse: A multidimensional assessment of four different forms of abuse.
Violence Against Women, 14 (6), 634-654.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 40 of 79

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2008b). Risk factors for physical injury
among help-seeking battered women: An examination of abuse dimensions. Violence
Against Women, 14 (10), 1148-1165.

Marelich, W.D., Lundquist, J., Painter, K., & Mechanic, M. B (2008). Sexual Deception
as a Social-Exchange Process: Development of a Behavior-Based Sexual Deception
Scale, The Journal of Sex Research, 45 (1), 27-35.

Taft, C. T., Resick, P. A., Panuzio, J., Vogt, D. S., & Mechanic, M. B. (2007).
Coping among Victims of Relationship Abuse: A Longitudinal Examination. Violence
and Victims, 408-418.

Taft, C. T., Vogt, D. S., Resick, P. A., & Mechanic, M. B. (2007). Posttraumatic
stress disorder and physical health symptoms among help seeking battered women.
Journal of Family Psychology, 354-362.

Taft, C. T., Resick, P. A., Panuzio, J., Vogt, D. S., & Mechanic, M. B, (2007).
Examining the correlates of engagement and disengagement coping among help seeking
battered women. Violence and Victims. 22 (1), 3-17.

Segal, N.L., Seghers, J.P., Marelich, W.D., Mechanic, M., & Castillo, R, (2007).
Social closeness of monozygotic and dizygotic twin parents toward their
nieces and nephews. European Journal of Personality, 487-506.

Griffin, M.G., Uhlmansiek, M.H., Resick, P.A., & Mechanic, M.B. (2004).
Assessment of posttraumatic stress disorder in domestic violence survivors: Comparison
of an interviewer-based versus a self-report measure, Journal of Traumatic Stress, 17 (6),
497-503.

Mechanic, M.B. (2004). Beyond PTSD: Mental health consequences of violence
against women: A response to Briere and Jordan. Journal of Interpersonal Violence. 18,
1-7.

Weaver, T.L., Chard, K.M., Mechanic, M.B., & Etzel, J.C. (2004). Self-injurious
behaviors, PTSD arousal, and general health Complaints within a treatment-secking
sample of sexually abused women. Journal of Interpersonal Violence, 19 (5), 558-575.

Griffin, M.G., Resick, P.A., Waldrop, A., & Mechanic, M.B. (2003). Reactions to participation
in trauma research: Is there evidence of harm? Journal of Traumatic Stress 16, 221-227.

Bennice, J.A., Resick, P.A., Mechanic, M.B., & Astin, M. (2003), The relative effects of
intimate partner physical and sexual violence on posttraumatic stress disorder
symptomatology. Violence and Victims, 18 (1), 87-94.

Lee, R.K., Sanders-Thompson, V.L., & Mechanic, M.B. (2002). Intimate partner violence and |
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 41 of 79

women of color: A call for innovation. American Journal of Public Health, 92 (4), 530-
534. :

Rose, 8., & Mechanic, M. (2002). Homophobic bias crimes: An examination of crime features,
psychological distress and help-seeking behavior, American Behavioral Scientist, 46(1),
14-26.

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2000). Intimate partner violence and stalking
behavior: Exploration of patterns and correlates in a sample of acutely battered women.
Violence and Victims, 15 (1), 55-72.

---Reprinted in: K.E, Davis, 1H. Frieze, & R.E. Maiuro (Eds,) Stalking and obsessive
behavior: Perspectives on victims and perpetrators. Springer Publications (2002), pp.
62-88.

--Reprinted in R. Maiuro (Ed.) Perspectives on Stalking: Victims, Perpetrators, and
Cyberstalking. Springer Publications (2015); pp. 157-172.

Mechanic, M.B., Uhlmansiek, M. H., Weaver, T.W., & Resick, P.A. (2000), The impact of
severe stalking experienced by acutely battered women: An examination of violence,
psychological symptoms, and strategic responding. Violence and Victims, 15, (4), 443-
458.

---Reprinted in: K.E, Davis, IH. Frieze, & R.E. Maiuro (Eds.) Stalking and obsessive
behavior: Perspectives on victims and perpetrators, Springer Publications (2002), pp.
89-111,

Lurigio, A.J., & Mechanic, M.B. (2000,), The importance of being sensitive and responsive to
crime victims, Police, 24 (1), 22-28.

Nishith, P., Mechanic, M.B. & Resick, P.A. (2000), Prior interpersonal trauma: The contribution
to current PTSD symptoms in female rape victims. Journal of Abnormal Psychology, 109
(1), 20-25.

Mechanic, M.B., Resick, P.A. & Griffin, M.G. (1998), A Comparison of Normal Forgetting,
Psychopathology, and Information Processing Models of Reported Amnesia for Recent
Sexual Trauma. Journal of Consulting and Clinical Psychology, 66 (6), 948-957.

Mechanic, M.B. & Aber, M.S, (1997). O.J, Simpson: A threat to internal validity? Journal of
Social Issues, 53 (3), 317-530.

Griffin, M.G. ,Resick, P.A., Mechanic, M.B, and Evans, T. (1997). Psychophysiological and
nonverbal assessment of peritraumatic dissociation in rape victims . American Journal of

Psychiatry, 154,1081-1088.

Abramson, P.R., & Mechanic, M.B. (1983). Sex and the media: Three decades of best-selling
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 42 of 79

novels and major motion pictures. Archives of Sexual Behavior, 12, 185-206,

Contributing Author
Moriarty, J.C. (1996). Psychological and scientific evidence in criminal trial, Thomson/West

Publishers. [Contributed to Chapters 5 & 6, 2005/2006 Supplement].

Co-Editor
Mechanic, M.B. (2015). Encyclopedia of Mental Health.. Oxford, England: Elsevier Press.

Chapters in Edited Volumes

Mechanic, M.B. (2011). Research on Intimate Partner Violence: Methodological and
Ethical Considerations. In B. Rosenfeld and S. Penrod (Eds.) Research Methods in
Forensic Psychology. New York: John Wiley Press (Chapter 26).

Davis, K.E., & Mechanic, M.B, (2009), Stalking victimization: The management of
consequences, In C. Mitchell (Ed;) fatimate Partner Violence. A Health-Based
Perspective. NY: Oxford University Press (Chapter 31).

Lyon, T., & Mechanic, M.B. (2006). Battered women and parenting. In. N. Dowd, D.G. Singer
& R.F, Wilson (Eds.) Handbook on children, culture and violence, Newbury Park, CA:
Sage Publications.

Mechanic, M.B. (2004). Stalking victimization and intimate partner violence, In T. Jackson &
L. VandeCreek (Eds). Innovations in Clinical Practice: A sourcebook. Sarasota, FL:
Professional Resource Press, pp. 21-34.

Mechanic, M.B. (2003). Responding to the psychological impact of stalking. In M. Brewster
(Ed.). Stalkers and their Victims: Psychology, law, risk factors and interventions.
Kingston, N.J.: Civic Research Institute, Chapter 11, pp. [1 1-11_22,

Mechanic, M.B. (2001). Stalking Victimization: Clinical implications for assessment and
intervention, in K.E. Davis, LH. Frieze & R.E. Maiuro (Eds.) Stalking and obsessive
behavior: Perspectives on victims and perpetrators. Springer Publications. pp. 31-61.

Mechanic, M.B. (1996). Battered women, homicide and the legal system. In A.R. Roberts (Ed.)
Helping battered women: New perspectives and remedies. New York: Oxford University
Press, pp. 132-156.

Resick, P.A,, & Mechanic, M.B. (1995), Brief cognitive therapies for rape victims, In A.R.
Roberts (Ed.) Crisis Intervention and Time limited Treatment. Newbury Park, CA: Sage
Publications. pp. 91-126.

Other Publications
Mechanic, M.B. (2018, in press). Risk Management Strategies for Dealing with Sexual

Misconduct in the Workplace. The National Psychologist.

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 43 of 79

Mechanic, M.B. (2006). Needs of marginalized battered women. Domestic Violence
Report, 11 (3), 65-66; 79-80.

Mechanic, M.B. & Valdovinos, M. (2006), Multicultural perspectives on Intimate
partner violence. Domestic Violence Report, [1 (3), 39-40,

Mechanic, M.B, & Valdovinos, M. (2005). More effects of intimate partner abuse on
Hispanic Victims. Domestic Violence Report, 10 (6), 87-88.

Mechanic, M.B., & Valdovinos, M (June/July, 2005). The cultural context of abuse of
Latinas. Domestic Violence Report, 10 (5), 65-67.

Mechanic, M.B., & Valdovinos, M. (February/March, 2005). Intimate partner abuse in
' same-sex relationships, Domestic Violence Report, 10 (3), 38,41. .

Mechanic, M.B., & Valdovinos, M. (October/November, 2004). Intimate partner abuse
experienced by Latinas: Part III, Domestic Violence Report, 10 (1), 16.

Mechanic, M.B., & Valdovinos, M. June/July, 2004). Intimate partner abuse
experienced by Latinas: Part I. Domestic Violence Report, 9 (5), 69,73-76.

Tang-Martinez, Z., Mechanic, M. B. (2001). A Natural History of Rape: Biological Bases of
Sexual Coercion, American Anthropologist, 103, (4) 1222-1223. (book review).

‘Mechanic, M.B, (2001). Autonomous Intimacy: Oxymoron or Necessary Precondition?
Psychology of Women Quarterly, 25 (2), 169-170. Review of The Search for
Autonomous Intimacy: Sexual Abuse and Young Women’s Identity Development, M, Sue

' Crowley. NY: Peter Lang Publishing, 2000. 256 pp. (book review)

Tang-Martinez, Z., & Mechanic, M.B. (May/June 2000). Response to Thornhill and Palmer on
Rape. The Sciences: NY Academy of Sciences, page 3 (letter).

_ ‘Technical Reports
Beck, C.I.A, Walsh, M.E., Mechanic, M.B. Figuerido, A.J., & Mui-Kang, C. (2011). Intimate

partner abuse in mandatory custody mediation: Outcomes from a long-term multicultural
study. Final report, submitted to the National Institute of Justice, grant number 2007-
WG-BX-0028.

Mechanic, M.B., Sanders-Thompson, V., Shields, N., & Lee, R. (2003). Violence against women
prevention programming: A national survey of programs in use. St Louis, MO: National
Violence Against Women Prevention Research Center, University of Missouri-St, Louis,

Mouradian, V.E., Mechanic, M.B., & Williams, L.M. (2001). Recommendations for establishing
and maintaining successful researcher-practitioner collaborations. Wellesley, MA:
National Violence Against Women Prevention Research Center, Wellesley College.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 44 of 79

National Violence Against Women Prevention Research Center (May, 2001). Fostering
collaborations to prevent violence against women: Integrating findings from practitioner
and researcher focus groups. Charleston, SC. (Co-Author).

Resick, P. A,, Mechanic, M. B., & Griffin, M. G. (1997). Marital violence in the wake of the
great flood of 1993. Final report submitted to the National Institute of Mental Health,
Grant #1 RO3MH52513-01.

Manuscripts In Preparation .
Mechanic, M.B., Weaver, T.L., & Resick, P.A. (in preparation). Subtypes of stalking among
women exposed to intimate partner violence: A cluster analytic approach.

Mechanic, M.B., Resick, P.A., & Griffin, M.G, (in preparation). The roles of partner abuse,
cognitive schemas, and emotional disengagement as contributors to PTSD and depression
among battered women. Poster submitted to the 98 Annual Convention of the Western
Psychological Association, Portland, OR

Unpublished Instruments
Mechanic, M.B. (unpublished measure) Cognitive Distortion Index.

Klein, D.N., Mechanic, M.B., & Miller, G.A. (unpublished instrument) A modified structured
diagnostic interview.

Professional Presentations (peer-reviewed)
Lemon, N., Flanagan, T,, & Mechanic, M.B. (2019, February). Current developments in
domestic violence law: Cases, statutes, threat assessment/management and the psychology
_ behind it ail. Association of Family and Conciliation Courts Annual CA Conference,
Costa Mesa, CA.

Hart, A,, Escobar, M., Altamranio, V., Ahrens, C., & Mechanic, M.B. (2018,
September). Reasons why women of Mexican Heritage stay in abusive relationships.
Poster presented at the Institute on Violence and Trauma Conference, San Diego, CA.

Kim, M., Yoo, D., Lee, $., Aherns, C., & Mechanic, M.B. (2018, September). Reasons why
women of Mexican Heritage stay in abusive relationships. Poster presented at the
Institute on Violence and Trauma Conference, San Diego, CA.

Neuyen, J., Salazar, C., Prideaux, J., Gearhart, C., Ahrens, C., & Mechanic, M.B. (2018,
September). Reasons why women of Vietnamese heritage stay in their abusive
relationships. Poster presented at the Institute on Violence and Trauma Conference, San
Diego, CA.

Vicira, J., Pattison, J., Stanger, A., Aherens, C., & Mechanic, M.B. (2018,
September). Reasons why European heritage women stay in abusive relationships. Poster

10
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 45 of 79

presented at the Institute on Violence and Trauma Conference, San Diego, CA.

Hart, A., Rodriguez, P., Gamez, E., Nunez-Jimenez, A., Mendoza, V., Gearhart, C., Ahrens, C.,
& Mechanic, M. (2018, August). Mexican-American survivors’ recommendations for
service providers. Poster presented at the 126"" Annua! Convention of the American
Psychological Association, San Francisco, CA.

Yoo, D., Kong, E., Salazar, C., Lopez, J. Gearhart, C., Ahrens, C., & Mechanic, M. (2018,
August). Korean-American survivors’ recommendations for service providers. Poster
presented at the 126" Annual Convention of the American Psychological Association, San
Francisco, CA

Nguyen, P., Mechanic, M., & Ahrens, C, (2018, August), Vietnamese-American students’

judgment of dating and marital violence: A pilot study. Poster presented at the Annual
Convention of the American Psychological Association, San Francisco, CA.

Neuyen, P., Phan, 8., Escobar, M., Gearhart, C., Ahrens, C., & Mechanic, M, (2018, August).
Vietnamese-American survivors’ recommendations for service providers. Poster presented
to the 126"" Annual Convention of the American Psychological Association, San Francisco,
CA.

Russo, L., Liner, L., Freiborg, N., Pattison, J., Gearhart, C., Ahrens, C., & Mechanic, M. (2018,
August). Intimate partner violence survivors’ recommendations for service providers.
Poster presented at the 126"" Annual Convention of the American Psychological
Association, San Francisco, CA

Mechanic, M.B., Richards, K., & Rosenfeld, B. (2018, June). Litigating sexual misconduct
claims in the post-Weinstein #Me Too era. Round Table Discussion presented at the
International Forensic Mental Health Services Conference, Antwerp, Belgium

Ahrens, C., Gearhart, C., & Mechanic, C. (2018, May). Barriers to accessing services among
Vietnamese survivors of intimate partner violence, In C. Ahrens (Chair), Designing
research and services for underserved populations: Challenges and recommendations.
Symposium presented at the 98" Annual Convention of the Western Psychological
Association, Portland, OR.

Hart, A., Escobar, M., Pattison, J., Gearhart, C., Ahrens, C., & Mechanic, M. (2018, May).
‘EI Silencio’: Understanding the influence of culture on the Mexican —American Woman's
experience of abuse disclosure. Poster presented at the 98 Annual Convention of the
Western Psychological Association, Portland, OR.

Mendoza, V., Lopez, J., Nguyen, A., Ruiz, R., Phan, S., Gearhart, C., Ahrens, C., & Mechanic,
M. (2018, May). Social responses from friends and family upon intimate partner violence
disclosure for Vietnamese American women. Poster presented at the 9g" Annual
Convention of the Western Psychological Association, Portland, OR.

Russo, L., Nguyen, P., Salazar, C., Liner, L., Gearhart, C., Ahrens, C., & Mechanic, M. (2018,

ll
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 46 of 79

May). Social responses toward Korean American survivors of intimate partner violence.
Poster presented at the 98" Annual Convention of the Western Psychological Association,
Portland, OR.

Nguyen, P., Mechanic, M.B., & Ahrens, C.A. (2018, April). The influence of acculturation,
patriarchal beliefs, and attitudes towards women on Vietnamese-American students
perceptions of intimate partner violence. Poster presented at the 98" Annual Convention
of the Western Psychological Association, Portland, OR.

Mechanic, M.B. Expert evidence on counterintuitive victim behavior in cases involving intimate
partner and sexual violence: Conceptualizing victim responses through an interpersonal
rather than a criminological lens (2017, October). Paper presented at “Safer
Communities, Safer Relationships,” Conference, Prato, Italy.

Gearhart, C., Light, L., Ahrens, C., & Mechanic, M. (2016, October). Working with diverse
survivors of intimate partner violence. Poster presented at the Orange County Women’s
Health Conference, Fullerton, CA.

Mechanic, M.B. (March, 2017), Research, teaching, and forensic oractice on violence against
women: A translational science example In M.B. Mechanic (Chair), From the Laboratory
to the Courtroom: An Exploration of Translational Psychology in the Field of Psychology
and Law. Symposium presented at American Psychology Law Society. Seattle, WA.

Mechanic, M.B., intimate partner violence in child custody and visitation cases. Annual
Meeting of the California Association of Family and Conciliation Courts. Costa Mesa,
CA, February, 2017.

Ari, S., Altamirano, V., Rodriguez, P., & Ahrens, C. (2017, January), Mexican migrant
survivors’ reasons for staying in or leaving abusive relationships. Poster presented at the
2017 National Multicultural Conference and Summit, Portland, OR.

Gearhart, C., Light, L., Ahrens, C., & Mechanic, M. (2016, October). Working with diverse
survivors of intimate partner violence. Poster presented at the Orange County Women’s
Health Conference, Fullerton, CA.

Mechanic, M.B. (August, 2016), Discussant. In C. Beck (Chair), Researcher-
community partnerships: making complex relationships work. Symposium presented at
the Annual Meeting of the American Psychological Association, Denver, CO

Gomez, A., Morales, M., Gearhart, C., & Ahrens, C. (2016, March). Measuring intimate
partner violence among Mexican immigrant women: A mixed method pilot study, Poster
presented at the 5" Annual Latino Health Equity Conference.

Mechanic, M.B. (April, 2016), Using research on violence against women tn legal cases

involving victims of sexual assault, stalking, and intimate partner abuse. In C. Ahrens
(chair), Translational research to address violence against women. Paper presented at the

12
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 47 of 79

Annual Meeting of the Western Psychological Association, Long Beach, CA.

Mechanic, M. B. (March, 2016). Social framework testimony on counterintuitive victim
behaviors in trials for sexual assault, In. M. Mechanic (Chair) Social framework _
evidence in court: Contributions and controversies from five Areas of psycholega!
research. Paper presented at the American Psychology Law Society Conference, Atlanta,
GA.

Ahrens, C., Mechanic, M.B., & Fehler-Cabral, G., (August, 2015). Researching intimate
partner violence in the Vietnamese and Korean-American community. In M. Mechanic
(Chair). Trauma and Resilience Among Diverse Survivors of Violence Against Women
and Girls. Paper presented at the Annual Meeting of the American Psychological
Association, Toronto, Canada.

Mechanic, M.B. (March, 2015). Discussant. (March, 2015). In R. Davidson (Chair), Researcher-
Community Agency Partnerships: Practical for Making Complex Relationships Work.
Symposium presented at the Annual Meeting of the American-Psychology Law Society,
San Diego, CA,

Teutscher, J.M., Mechanic, M.B., Goetz, A.T., & Preston, K.S,J. (2014, November}.
Victimization history and its effect on women’s use of rape avoidance behaviors, Poster
presented at the International Society for Traumatic Stress Studies, Miami, FL

Mechanic, M.B. (2014, June). Expert Testimony in Cases involving Trauma, Violence, or
Victimization. In M. O’Connor (Chair), Pane! Discussion, Achieving Effective Advocacy
through Training Lawyers in Relevant Psychological. Society for the Psychological
Study of Social Issues (SPSSD Biennial Conference (Portland, OR).

Mechanic, M.B. (2014, April). Exantining the cultural context of Intimate Partner Violence.
Paper presented at the Annual Meeting of the Western Psychological Association
(Portland, OR)

Mechanic, M.B., Griffin, M.G., Newton, T., Gahn, R., & Resick, P.A. (2013, November), The
Impact of Intimate Partner Stalking on PTSD and Psychophysiological Reactivity in
Survivors of Intimate Partner Violence. Paper presented at Annual Meeting of the
‘International Society for Traumatic Stress Studies, Philadelphia, PA.

Osann, K., Mechanic, M.B., Hsich, 8., Nelson, E., & Wenzel, L (2013, October). Social Support
and Coping among Hispanic and non-Hispanic Women participating in a Randomized
Counseling Trial for Cervical Cancer Survivors. Paper presented at Annual Meeting of
the International Society for Quality of Life Research (Miami, FL).

Mechanic, M.B., & Pole, N. (2013, March). Conducting Ethnoculturally Sensitive research on
Psycholegal Topics. Intimate Partner Violence as an Exemplar. In C. Beck (Chair),

13
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 48 of 79

Conceptual/methodological Issues in Culturally Responsive Psycholegal Research: Four
Empirical Illustrations of Intimate Partner Violence Research. Paper presented at the
American Psychology-Law Society, Portland, OR.

Beck, C., Mechanic, M.B., & Davidson. R.D. (2013, March). Ethnic differences in couple-level
patterns of intimate partner violence in divorcing parents mediating custody and
parenting time disputes. In C, Beck (Chair). Conceptual/methodological Issues in
Culturally Responsive Psycholegal Research: Four Empirical Illustrations of Intimate

Partner Violence Research. Paper presented at the American Psychology-Law Society,
Portland, OR.

_ Mechanic, M.B., Valdovinos, M.G., & Pedroza, V. (2012, November). Discriminating service

utilization patterns among severely battered women. Paper presented at the Association
for Behavior and Cognitive Therapy, Baltimore, MD.

Shepherd-McMullin, C.E., Mearns, J., Stokes, J, & Mechanic, M.B. (2012, April). Negative

mood regulation expectancies moderate psychological abuse on avoidant coping. Poster

presented at the annual Meeting of the Western Psychological Association, San
Francisco, CA,

MclIndoo, C.C., Scher, C.D., Mechanic, M.B., & Gerkens, D.R. (2011, November). An
investigation of cognitive interference; Intrusive words recalled by individuals with and
without a history of physical assault following an emotional Stroop task, Poster presented

at the annual meeting of the Association for Behavioral and Cognitive Therapies,
Toronto, ON Canada.

Gravel, K. L., Scher, C. D., Miller, 8., & Mechanic, M. B. (2009, April). The effects of looming

vulnerability on test anxiety and performance. Poster presented at the annual meeting of
the Western Psychological Association.

Mechanic, M.B. (April, 2008), The use of experiential learning approaches in teaching about
trauma. In M.B. Mechanic (Chair), Teaching Trauma: Experiential Methods, Pedagogy

and Pitfalis, Symposium presented at the annual meeting of the Western Psychological
Association Conference, Irvine, CA.

Beck, C.L.A., & Mechanic, M.B. (March, 2008). Intimate partner violence screening and

accommodations provided in mandatory divorce mediation. Paper presented at the
American Psychology Law Society Meeting, Jacksonville, FL.

Daferty, T., O’Connor, M., & Mechanic, M.B. (2007, August). Gender intrusive questioning of

expert witnesses. Poster presented at the Annual Meeting of the American Psychological
Association Convention, San Francisco, CA.

Kloeppel, E., Mechanic, M.B., Marelich, W., & Blackman, M, (2007, March). Workplace
disclosure of intimate partner abuse: An examination of supervisor and coworker
support. In. C. Ahrens (Chair), Silenced: non-disclosure among survivors of interpersonal

14
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 49 of 79

violence, Symposium presented at the 32ndAnnual meeting of the Association of
Women in Psychology, San Francisco, CA.

Segal, NLL. Seghers, J.P., Marelich, W.D., Chavarria, K., & and Mechanic, M. (May, 2007) A
twin-family study of social closeness: Aunts, uncles, nieces and nephews. Human
Behavior and Evolution Society, Williamsburg, VA. (research symposium)

Mechanic, M.B. (2006, October). Teaching trauma: The use of student documentaries as an
experiential tool, In, T.L. Weaver (Chair). Experiential learning: Ways of engaging
undergraduate and graduate students in trauma education. Panel presented at the 22"
‘Annual meeting of the International Society for Traumatic Stress Studies, Hollywood,
CA,

Segal, NL. Seghers, J.P., Chavarria, K., Marelich, W., Mechanic, M. B, & Castillo, R. (2006,
May). Social closeness between twin parents and their nieces and nephews. American
Psychological’ Society, New York City, NY.

Segal, N.L., Seghers, J.P., Chavarria, k., Marelich, W. & Mechanic, M.(2006, June). Social
closeness and gift-giving to nieces and nephews: A twin-family study. Human Behavior
and Evolution Society, Philadelphia, PA.

Valdovinos, M. G,, & Mechanic, M.B. (2006, April). Parenting among abused Latinas:
Results from a qualitative study. In M.B, Mechanic (Chair) Intimate Partner Violence
Among Latinos: The Role of Cultural Context. Symposium presented to the 86" Annual
Meeting of the Western Psychological Association.

Mechanic, M.B., Seghers, J., Marelich, W., & Resick, P. A, (2006, March). Stalking and
intimate partner violence; Identification of homogenous subgroups. .
In C. Sinclair (Chair) Advances in research on stalking. Symposium presented at
theAmerican Psychology Law Society, St. Petersburg, FL.

Panuzio, J., Taft, C. T., Resick, P. A., Vogt, D, S., & Mechanic, M. B, (2005,
November). Coping and mental health among battered women, Poster presented at the
annual meeting of the Association for Behavioral and Cognitive Therapies, Washington,
DC.

Panuzio, J., Taft, C. T., Resick, P. A., Vogt, D. S., & Mechanic, M. B, (2005, November).
Examining correlates of engagement and disengagement coping among battered women.
Poster presented at the annual meeting of the Association for Behavioral and Cognitive
Therapies, Washington, DC.

Seghers, J., Mechanic, M., Marelich, W., & Resick, P.A. (2005, November). identification of —

homogenous sub-groups of battered women. Poster presented at the International Society
of Traumatic Stress Studies, Toronto, Canada

15
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 50 of 79

Mechanic, M.B., Weaver, T.L., & Resick, P.A, (2005, November). Stalking as a contributor
fo PTSD and depression among battered women. Poster presented at the International
Society of Traumatic Stress Studies, Toronto, Canada.

Valdovinos, M., & Mechanic, M.B. (2005, July). An exploration of marital sexual
coercion and machismo among Latina women, Paper presented at the 9" International
New Family Violence Research Conference, Durham, New Hampshire.

Valdovinos, M., Pedroza, V., Mechanic, M.B., & Resick, P.A. (2005, April). Sheltered vs.
nonsheltered battered women: An examination of cluste-based subtypes, Poster
presented at the Annual Meeting of the Western Psychological Association, Portland,
OR.

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (2005, March) The unique role of stalking
as a predictor of physical injuries, PTSD, and depression among battered women. In
M.B. Mechanic (Chair), Stalking: New directions in Research on Definitions, Victim
Response and Offender Treatment, Symposium presented at the Annual Meeting of the
American Psychology-Law Society, San Diego, CA.

Shaked, N., & Mechanic, M.B. (2005, March), Juror bias in capital trials: Reducing
racial bias by means of instruction modification. Poster presented at the Annual Meeting
of the American Psychology-Law Society, San Diego, CA.

Valdovinos, M. & Mechanic, M.B. (October, 2004), An exploration of marital sexual
coercion and machismo among Latina women, Poster presented at the 12" Annual -
Mental Health and Cultural Competency Summit, Anaheim, CA,

Taft, C.T., Resick, P.A., Mechanic, M.B., & Vogt, D.S, (November, 2004). PTSD and Physical
Health Among Help-Seeking Battered Women, Paper presented at the International
Society of Traumatic Stress Studies, New Orleans, LA.

Valdovinos, M., Harris, D.. Mechanic, M.B., Marelich, W., & Resick, P.A.
(April, 2004,). Patterns of stalking in battered women. Poster presented at Western
Psychological Association, Phoenix, AZ.

Beck, C, J. A., Walsh, M., Taylor, C., & Mechanic, M. (April, 2004). Domestic Violence in
Couples Mandated to Attend Divorce Mediation, Presented at Arizona Governor Janet
Napolitano’s “Ending Domestic Violence State-wide Training Conference”, Scottsdale,
AZ.

Harris, D., Valdovinos, M., Mechanic, M.B., Marelich, W.D., & Resick, P.A. (April,
2004). Mental health effects of stalking and intimate partner violence. Poster presented at
Western Psychological Association, Phoenix, AZ.

Mechanic, M.B., Castillo, R. Marelich, W., & Resick, P.A, (March, 2004). The functional role of

16
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 51 of 79

cognitive distortions among battered women. In. T. Nichols (Chair), Exiting Abusive
Intimate Relationships: Assessment of Challenges.and Outcomes. Symposium presented
to American Psychology Law Society, Scottsdale, AZ.

Beck, C., Walsh, M., Mechanic, M.B. & Taylor C.. (March, 2004). Domestic Violence in
Couples Court-Mandated to Attend Divorce Mediation. In. T, Nichols (Chair), Exiting
Abusive Intimate Relationships; Assessment of Challenges and Outcomes. Symposium
presented to American Psychology Law Society, Scottsdale, AZ.

Mechanic, M.B., Marelich, W., & Resick, P.A. (March, 2004), Assessment of
stalking as a risk factor for escalated violence among battered women. \n M. O’Connor
(Chair), Research on risk factors associated with stalking: Victim and offender
perspectives. Symposium presented at the American Psychology Law Society,
Scottsdale, AZ.

Mechanic, M.B., Castillo, R., Marelich, W., & Resick, P.A. ( October, 2003). Cognitive
distortion index: A measure of survival-based alterations in cognitions among battered
women. Toward a national research agenda on violence against women; A national |
research conference. University of Kentucky Center for Research on Violence Against
Women, Lexington, KY.

Mechanic, M.B. (October, 2003). Mental health effects of victimization: Current
Research Directions. Toward a national research agenda on violence against women: A
national research conference. University of Kentucky Center for Research on Violence

Against Women, Lexington, KY.

Lee, R., Shields, N., Sanders, V., & Mechanic, M.B. (April, 2003). Violence against
women prevention programming. Who we are and what we use. Paper presented at the
Annual meeting of the Midwest Sociological Society, Chicago, IL.

Mechanic, M.B., & Resick, P.A. (November, 2002). Coping and chronic violence exposure: The
relationship between spontaneous and effortful avoidant strategies, In 8. Lewis (Chatr).
Coping and service utilization for victims of chronic domestic assault. Symposium
presented at the 18 Annual Meeting of the International Society for Traumatic Stress
Studies, Baltimore, MD.

Waldrop, A., Resick, P., & Mechanic, M. B. (November, 2002). Coping with violence. Battered
women’s perspectives on helping sources. In 8. Lewis (Chair). Coping and service
utilization for victims of chronic domestic assault. Symposium presented at the 1g

‘ Annual Meeting of the International Society for Traumatic Stress Studies, Baltimore,
MD.

Griffin, M.G., Resick, P.A., & Mechanic, M.B, (November, 2002). Psychophysiological
reactivity in domestic violence victims. In J. Hopper (Chair). Biology research on PTSD:
Addressing complexity and clinical issues. Symposium presented at the 18" Annual
Meeting of the International Society for Traumatic Stress Studies, Baltimore, MD.

17
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 52 of 79

Mechanic, M.B., Kaysen, D.L., & Resick, P.A. (March, 2002). Stalking, perceptions of lethality,
and posttraumatic responding among recently battered women, in M.B. Mechanic
(Chair) “Pl be watching you:” Legal, clinical and social policy implications of recent
stalking research. Symposium presented at the American-Psychology Law Society
(APLS) Association Biennial Meeting, Austin, TX.

Mechanic, M.B., & Resick, P.A, (December, 2001). Mental health consequences of multiple
forms of partner abuse. In. M.B. Mechanic (Chair) Multiple dimensions of partner
abuse: Physical and mental health outcomes. Symposium presented at the 17" Annual
Mecting of the International Society for Traumatic Stress Studies (New Orleans, LA).

Mechanic, M.B., & Rose, 8. (December, 2001). Hate crime victimization: Help-seeking,
disclosure, and symptom status. Poster presented at the 17" Annual Meeting of the
International Society for Traumatic Stress Studies (New Orleans, LA).

Mechanic, M.B., & Resick, P.A. (December, 2001). Violence against women researcher-
practitioner collaboration: Findings from practitioner focus groups. In D.G. Kilpatrick
- (Chair) How the National Violence Against Women Prevention Research Center helps
researcher-community collaboration. Workshop presented at the 17" Annual Meeting of
the International Society for Traumatic Stress Studies (New Orleans, LA).

Mechanic, M.B., & Resick, P.A. (August, 2001). Fostering collaborations to prevent violence
against women: Findings from practitioner focus groups . In. D.G. Kilpatrick (Chair)
Can violence against women researchers and practitioner—advocates just get along?
Paper presented at the annual American Psychological Association Convention (San
Francisco, CA).

Resick, P.A., & Mechanic, M. B, (2001, July). Types of abuse, cognitive schemas and
- dissociation among battered women. In C.R, Brewin (Chair) Dissociative processes in.
psychopathology: Clinical Applications. Paper presented at the World Congress of
Behavioral and Cognitive Therapies, Vancouver, British Columbia.

Mechanic, M.B,, & Resick, P.,A. (2000, November). Cognitive distortion index: Assessment of
abuse-related cognitions among battered women, Poster presented at the 16" Annual
Meeting of the International Society for Traumatic Stress Studies, San Antonio, TX.

O’Connor, M. & Mechanic, M.B. (2000, June). A Broader exploration of the role of gender in
expert testimony, In M. O’ Connor (Chair) Sex of the expert: An empirical and
experiential view. Paper presented at the Society for the Psychological Study of Social
Issues, Minneapolis.

Resick, P.A., Nishith, P., Griffin, M., Mechanic, M., & Weaver, T.L. (2000, March,). PTSD and
depression comorbidity: Prospective study and treatment outcome results, Paper
presented at the 3rd World Congress for the International Society for Traumatic Stress
Studies, Melbourne, Australia.

18
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 53 of 79

Mechanic, M.B., Weaver, T.L., & Resick, P.A. (1999, November). Jatimate partner
violence and stalking behavior: Exploration of patterns and correlates in a sample of
acutely battered women. Paper presented at the 15th Annual Meeting of the International
Society for Traumatic Stress Studies, Miami.

Griffin, M.G., Resick, P.A., & Mechanic, M.B. (1999, November). Psychophysiological
alterations related to peritraumatic dissociation in domestic violence victims. Paper
presented at the 15th Annual Meeting of the International Society for Traumatic Stress
Studies, Miami.

Grubaugh, A., Waldrop. A., Mechanic, M.B., & Resick, P-A. (1999, November).
Alternative and investment as predictors of domestic violence victims self-schemas,
Poster presented at the 15th Annual Meeting of the International Society for Traumatic
Stress Studies, Miami.

Rose, S., & Mechanic, M. (1999, October). Homophobic bias crimes: An examination of crime
features, psychological distress and helpseeking behavior, Hate Crimes Conference
sponsored by UCLA and the Society for the Psychological Study of Social Issues
(SPISSI) , Los Angeles, CA.

Williams, A.M., & Mechanic, M.B. (1998, November). The disruption of meaning: An analysis
of schema change in sexual assault survivors with PTSD, Poster presented at the 32nd
Annual Convention of the Advancement for Behavior Therapy, Washington, D.C.

Feuer, C., Mechanic, M.B. & Resick, P.A. (1998, November), ASD and PTSD in sexual and
physical assault survivors. Paper presented at the Fourteenth Annual Meeting of the
International Society for Traumatic Stress Studies, Washington, D.C.

Evans, T.W., UhImansiek, M.H., Resick, P.A., Griffin, M.G., & Mechanic, M.B. (1998,
November). The effects of disaster-related damage, social support, coping and PTSD on
distressed and nondistressed dyads following the great flood of 1993, Poster presented at —
the Fourteenth Annual Meeting of the International Society for Traumatic Stress Studies,
Washington, D.C.

Mechanic, M.B., Resick, P.A., Griffin, M.G., & Astin, M.C. (1997, November). Development of
a measure to assess cognitive distortions in battered women. Paper presented at the 31st.
Annual Convention of the Advancement of Behavior Therapy, Miami, Fla.

Resick, P.A., Mechanic, M.B., & Griffin, MG. (1997, November). Cognitions and recovery in
rape and assault victims: A prospective study, Paper presented at the 31st. Annual
Convention of the Advancement of Behavior Therapy, Miami, Fla.

Nishith, P., Mechanic, M.B., & Resick, P.A. (1997, November). Childhood sexual and physical

abuse as predictors of adult sexual and physical revictimization in a sample of female
‘crime victims. In M. Cloitre (Chair) Sexual revictimization of women: risk factors and

19
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 54 of 79

prevention strategies. Symposium presented at the 31st, Annual Convention of the
' Advancement of Behavior Therapy, Miami, Fla.

Astin, M.C., Resick, P.A, & Mechanic, M.B. Battered women: An information processing model
of predicting PTSD and depression (1997, November). Paper presented at the 13th

Annual Meeting of International Society of Traumatic Stress Studies, Montreal, Canada.

Mechanic, M.B., Maguire, M., Resick, P.A., & Griffin, M.G. (1996, November). Rape trauma
narratives: Coherence and recovery from trauma, In 8, Orsillo (Chair). Narrative

accounts of traumatic experience, Symposium presented at the 30th Annual Convention
of the Association for the Advancement of Behavior Therapy, New York, New York.

Mechanic, M.B,, Resick, P.A., & Griffin, M.G. (1996, November). Traumatic memory in recent
victims of sexual assault, In. R.J. McNally (Chair). Memory in survivors of sexual

violence. Symposium presented at the 30th Annual Convention of the Association for the
Advancement of Behavior Therapy, New York, New York.

Mechanic, M.B., Griffin, M.G. & Resick, P.A. (1995, November), Traumatic stress reactions
following disaster: The mediating impact of marital conflict, marital satisfaction and
coping. In D.S, Riggs (Chair) The impact of relationship factors on post-traumatic stress

responses. Symposium presented at the 29th Annual Convention of the Association for
the Advancement of Behavior Therapy, Washington, D.C.

Mechanic, M.B., Griffin, M.G., & Resick, P.A. (1995, November). Narrative accounts of rape

Assessing naturalistic changes as evidence of information processing. Paper presented at

the 29th Annual Convention of the Association for the Advancement of Behavior
Therapy, Washington, D.C,

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1995, November), Narrative accounts of rape:

Is there evidence of information processing? Paper presented at the 11th Annual Meeting
of the International Society for Traumatic Stress Studies, Boston, MA,

Nishith, P., Mechanic, M.B., Griffin, M.G., & Resick, P.A. (November,1995). Peritraumatic

dissociation and chronic PTSD in rape victims. Paper presented at the 11th Annual
Meeting of the International Society for Traumatic Stress Studies, Boston, MA.

Resick, P.A., Griffin, M.G., Mechanic, M.B. & Trusty, M.L. (1995, November}. Marital abuse
in the wake of disaster: Testing a model. Paper presented at the 29th Annual Convention

of the Association for the Advancement of Behavior Therapy, Washington, D.C.

Mechanic, M.B. (1995, June). Battered Woman Syndrome: The impact of expert testimony on

Juror decision making. Paper presented at the Annual Meeting of the Law and Society
Association, Toronto, Canada.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). The role of cognitive

20
_ Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 55 of 79

schemata in persistent PTSD following sexual assault. In M.B, Mechanic and D.S. Riggs
(Co-Chairs) Cognitive schemata in female victims of sexual assault. Symposium
presented at the 28th Annual Convention of the Association for the Advancement
of Behavior Therapy, San Diego, CA.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). Post-rape reactions: Does
knowing the rapist make a difference? In M.B, Mechanic and D.S. Riggs (Co-Chairs)
PTSD: a search for subtypes. Symposium presented at the 28th Annual Convention of
the Association for the Advancement of Behavior Therapy, San Diego, CA.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). Acute stress disorder
following sexual assault: A first glance. In D.E, Hearst-Ikeda and M.B. Mechanic (Co-
Chairs) Dissociation and trauma. Symposium presented at the 10th Annual Meeting of
the International Society for Traumatic Stress Studies, Chicago, IL.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1994, November). Cognitive schemata and
coping strategies in persistent PTSD following sexual assault. In M.B. Mechanic and
D.S. Riggs (Co Chairs) Cognitive schemata in post-traumatic stress disorder.
Symposium the 10th Annual Meeting of the International Society for Traumatic Stress
Studies, Chicago, IL.

Griffin, M.G., Resick, P.A., & Mechanic, M.B. (1994, November). Are there subtypes of
PTSD?:; Physiological and non-verbal evidence. In M.B, Mechanic and D.S, Riggs (Co-
Chairs) PTSD: a search for subtypes. Symposium presented at the 28th Annual
Convention of the Association for the Advancement of Behavior Therapy, San Diego,
CA.

Griffin, M.G., Resick, P.A., Mechanic, M.B (1994, November).. Psychophysiological and
nonverbal assessment of peritraumatic dissociation in rape victims. In M.G. Griffin
(Chair) Objective indicators of dissociation in Post-Traumatic Stress Disorder.
Symposium presented at the 10th Annual Meeting of the International Society for
Traumatic Stress Studies, Chicago, IL.

Resick, P.A,, Mechanic, M.B., Griffin, M.G., & Spengel, L (1994, November), Marital
adjustment and violence in the wake of the great flood of 1993. In, P.A. Resick (Chair)
Coping with disaster: Symptoms and interpersonal effects. Symposium presented at the
10th Annual Meeting of the International Society for Traumatic Stress Studies, Chicago,
IL.

Mechanic, M.B., & Resick, P.A. (1994, July). An approach to treating post-traumatic stress
disorder and depression. \n J.D. Maser (Chair), Research based treatments. Symposium -
presented at the 20th Annual Meeting of the National Association for Rural Mental
Health, Des Moines, IA.

Mechanic, M.B, & Resick, P.A. (1994, June). Participation in the legal process following sexual

24
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 56 of 79

assault: Implications for recovery. In K.A. Fischer (Chair), Gender, voice, and legal
consciousness. Symposium presented at the Annual Meeting of the Law and Society
Association, Phoenix, AZ.

Mechanic, M.B. & Resick, P.A. (1993, October). The personal beliefs and reactions scale.
Assessing rape-related cognitive schemata. In P.A. Resick (Chair), The role of cognition
in PTSD, Symposium conducted at the 9th Annual Meeting of the International Society
for Traumatic Stress Studies, San Antonio, TX.

Mechanic, M.B., Resick, P.A., Schnicke, M.K., & Griffin, M.G. (1993, November). The impact
of guilt and self-blame on recovery from PTSD in rape victims. In E.S, Kubany (Chair),
Assessment and treatment of trauma related guilt. Symposium conducted at the 27th
Annual! Convention of the Association for the Advancement of Behavior Therapy,
Atlanta, GA.

Mechanic, M.B., Resick, P.A., & Griffin, M.G. (1993, November), Rape-related PTSD:
Comorbidity of DSMII-R Axis I disorders and associated symptoms. In D.E, Hearst
(Chair), Collateral symptoms in women with PTSD: Depression, physical health, sexual,
and interpersonal adjustment, Symposium conducted at the 27th Annual Convention of
the Association for the Advancement of Behavior Therapy, Atlanta, GA.

Mechanic, M.B. & Aber, M. (1992, March) Battered woman syndrome: Development of a
measure to assess juror common knowledge, Poster presented at the Biennial Meeting
of the American Psychology Law Society (APLS),San Diego, California.

Hoge, S.K., Oberlander, L., Mechanic, M.B., & Monahan, J. (1992, August). Coercion in the
hospitalization process: Clinical variables and perceptions of coercion. Paper
presented at the 10th Annual Meeting of the American Psychological Association,
Washington, D.C.

Mechanic, M.B., Miller, G.M., & Klein, D.N. (1986, August). Assessment and differentiation of
chronic depression in a non-patient sample. Paper presented at the 94th Annual Meeting
of the American Psychological Association, Washington, D.C.

Mechanic, M.B., & Abramson, P.R. (1981). Sexuality and the media: Three decades of best
selling novels and top rated films from 1959-1979, Paper presented at the Western
Psychology Conference for Undergraduate Research, Santa Clara, California.

Invited Professional Presentations and Workshops

Mechanic, M.B. (January, 2019). /ntimate Partner Violence and Sexual Assault: Understanding
victim responses, Training presented for the Marines Special Victim Legal Counsel
Training,

Mechanic, M.B. (December, 2018). Sexual assault: Understanding the complexities of victim

22
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 57 of 79

behaviors and reactions. Training presented for the Los Angeles County District
Attorney’s Association, Los Angeles, CA,

Mechanic, M.B. (September, 2018). Sexual assault: Understanding the complexities of victim
behaviors and reactions. Presentation to the California Medical Board Sexual Assault
. Investigators. Diamond Bar, CA.

Mechanic, M.B, (October, 2018), Sexual assault; Understanding the complexities of victim
behaviors and reactions. Presentation to the California Medical Board Sexual Assault
Investigators. Sacramento, CA,

Mechanic, M.B. (January, 2018). Sexual assault: Understanding the complexities of victim
behaviors and reactions, Presentation to the U.S, Military 9t" Special Victim Counsel
Certification Course. Charlottesville, VA.

Mechanic, M.B. (January, 2018). Promoting resilience when working with sexual trauma
survivors. Presentation to U.S, Military 9" Special Victim Counsel Certification Course.
Charlottesville, VA.

Mechanic, M.B. (February, 2017). Trauma-informed legal advocacy. Fostering resilience when
working with victims. Presentation to U.S Marine Corps Special Legal Counsel Training,
Camp Pendelton, CA.

Mechanic, M.B, (February, 2017). Risk assessment for Attorneys: Assessing harm to self and
others for special victims legal counsel, Presentation to Marine Corps Special Legal
Counsel Training. Camp Pendelton, CA.

Mechanic, M.B. (2016, August), Sexual assault victim dynamics. Presentation to the
Washington and Multanomah County, OR Prosecutor, Law Enforcement, and Victim
Advocate Training. Hillsboro, OR.

Mechanic, M.B. (2016, August). Fostering resilience and avoiding vicarious trauma when
working with victims. Presentation to the Washington and Multanomah Counties
Prosecutor, Law Enforcement, and Victim Advocate Training. Hillsboro, OR.

- Mechanic, M.B. (2016, August). Sexual assault victim dynamics. Presentation to U.S. Military
7" Special Victim Counsel Certification Course. Charlottesville, VA.

Mechanic, M.B. (2016, August). Trauma-informed legal advocacy: Fostering resilience when
working with victims. Presentation to U.S. Military 7" Special Victim Counsel
Certification Course. Charlottesville, VA.

‘Mechanic, M.B. (2016, July). Sexizal assault cases: Counterintuitive victim behavior,

offender dynamic, and effective communication with victims. Plenary address for the U.S,
Army Special Victim Prosecutor Training. Ft. Belvoir, VA.

23
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 58 of 79

Mechanic, M.B. (2016, July). Trauma informed legal advocacy and promoting personal
resilience among special victim prosecutors. Presentation for the U.S. Army Special
Victim Prosecutor Training. Ft. Belvoir, VA.

Mechanic, M.B. (2016, January). Sexual assault victim and offender behavior. U.S. Military
6" Special Victim Counsel Certification Course. Charlottesville, VA.

Mechanic, MB. (2016, January). Trauma-informed legal advocacy: Fostering resilience when
working with victims. U.S. Military 6" Special Victim Counsel Certification Course.
Charlottesville, VA.

Mechanic, M.B. (2015, September). Counterintuitive Victim Behavior: Use of expert testimony
in sexual assault prosecution, Presentation for the Sex Crimes Division, LA County
District Attorney’s Office Sex Crimes Division,

Mechanic, M.B, (2015, July). Counterintuitive Victim Behavior: Use of expert testimony in -
sexual assault prosecution, Continuing Legal Education (CLE) program for the Ventura
County District Attorney’s Office.

Mechanic, M.B. (2014, June). Counterintuitive Victim Behavior Testimony in Rape and Sexual
Assault Cases. Invited presentation for the Los Angeles County District Attorney’s
Office Training Division.

Mechanic, M.B. (2013, December). Use of expert testimony to explain counterintuitive victim
behaviors in sexual assault cases, Invited presentation for the Los Angeles County Sex

Mechanic, M.B. (2013, September), Intimate Partner Battering and its Effects in Cases of
Battered Women Charged with Crimes. Invited presentation for the San Bernardino
Public Defender’s Office.

Mechanic, M.B. (February, 2012). Battered woman syndrome meets intimate partner battering
and its effects: When social science concepts outpace legal Rubric. Invited presentation
for St. Louis University Law School Symposium on Battered Women Who Kill,

Mechanic, M.B. (2011, April). Forensic Psychology: What is it? Presentation to CSUF student
members of the American Psychology-Law Society,

Mechanic, M.B, (2008, November). Intimate Partner Violence and Battered Women Charged
with Crimes, Los Angeles County Bar Association Continuing Legal Education Seminar.

Mechanic, M.B. (2008 July). Children Exposed to Domestic Violence. Invited presentation for

the Alameda County Courts, Domestic Violence and Juvenile Court Training, Oakland,
CA.

24
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 59 of 79

Mechanic, M.B. (2007, October}. Child maltreatment and trauma: Considerations for capital
defense work. Paper presented at the Los Angeles County Public Defender Capital
Defense Conference, Los Angeles, CA.

Mechanic, M.B. (2007, February). The challenges and advantages of collaborative research.
Paper presented at Research: Making science come to life in the hands of advocates.
University of Kentucky, Center for Research on Violence Against Women.

Mechanic, M.B. (2006, February). Stalking and violence against women. Paper presented for
the Arizona Chapter of the Association of Family and Conciliation Courts, Sedona
Arizona.

Mechanic, M.B. (2005, May). Jntimate partner violence, stalking, and PTSD. Paper
presented at the VA Maryland Healthcare System conference on Women and PTSD,
Baltimore, MD.

Beck, C. J. A., Walsh, M., Taylor, C., & Mechanic, M, (2004, October). Domestic Violence in
Couples Mandated to Attend Divorce Mediation, Presented at the Udall Center for
Policy Studies, Tucson, AZ.

Mechanic, M.B. (April, 2004), Researcher-Practitioner Collaboration to Improve Research on
Violence Against Women.: Findings from the NVAWPRC focus groups, University of
Kentucky, Violence Against Women Research Center.

Mechanic, M.B. (March, 2004), Expert testimony on the effects of battering. Invited
presentation for the Missouri Coalition Against Domestic Violence Conference on Expert
Testimony. St. Louis, Missouri,

Mechanic, M.B, (November, 2003). Anxiety Disorders and Women, Anxiety Disorders of
Association of America. Chantilly, Virginia.

Mechanic, M.B, (October, 2003). Mental Health Consequences of Violence Against Women.
Toward a national research agenda on violence against women: A national research
conference. University of Kentucky Center for Research on Violence Against Women,
Lexington, KY,

Mechanic, M.B. (2003, April). Expert testimony on the effects of battering. Invited presentation
for the Missouri Coalition Against Domestic Violence Conference on Expert Testimony.
St. Louis, Missouri.

Mechanic, M.B. (2002,March), Nature and dynamics of domestic violence: Relevance for the
practice of law. Workshop presented for the Missouri Bar Association. Lake of the
Ozarks, MO,

O’Brien , 8., & Mechanic, M.B, (2002,March). Defending battered women charged with crimes,
Workshop presented for the Missouri Bar Association. Lake of the Ozarks, MO.

25
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 60 of 79

Mechanic, M.B, (2002,March), Child maltreatment and intimate partner violence, Invited
address presented for the Jefferson County, Missouri Family Court Conference.

Mechanic, M.B. (2001, December). Expert witness commentator in: The relevance of domestic
vielence in the courtroom: Expert testimony in a duress case-Mock Trial, Co-sponsored
by the American Bar Association Commission on Domestic Violence and Criminal
Justice Section and the International Society for Traumatic Stress Studies, New Orleans,
LA,

Mechanic, M.B. (2001 ,May). The intersection of stalking and intimate partner abuse. The first
research conference on stalking. Rutgers University, New Brunswick, NJ.

Mechanic, M.B. (2001, January). Expert witness testimony: Consideration of domestic violence
in child custody determinations, Legal services training sponsored by the Missouri
Coalition Against Domestic Violence.

Mechanic, M.B. (2001, January), Domestic violence and Child maltreatment: Legal and
Psychological Intersection. Presentation for the St. Louis Family Court Guardian Ad
Litem Training.

Mechanic, M.B. (2000, October). Preliminary findings from an NIMH study of 350 Battered
Women. Colloquium presented at the Center for Trauma Recovery, University of
Missouri-St. Louis.

Mechanic, M.B. (2000,May). The intersection between child maltreatment and domestic
violence. Presentation for the Annual Jefferson County Family Violence Council

Training,

Mechanic, M.B. (2000,May). Working effectively with expert witnesses in domestic violence
cases. Workshop presented at the IHinois Coalition Against Domestic Violence Annual

Legal Conference.

Mechanic, M.B. (2000,April ). Secondary trauma associated with representing battered women.
Workshop presented at Legal Services of Eastern Missouri,

Mechanic, M.B., & Weaver, T.W. (2000,January), Domestic violence: The relationship to child
abuse and neglect. Presentation for the 22nd Judicial Circuit (City of St. Louis) Court
Improvement Project.

Mechanic, M.B. (1999, January). Vicarious traumatization: Impact of trauma work on trauma
workers: Part 2, Workshop presented for the staff at the Kathy J. Weinman Shelter for
Battered Women, St.. Louis, MO, ,

Mechanic, M.B, (1998,December). Vicarious traumatization: Impact of trauma work on trauma

26
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 61 of 79

workers, Part I. Workshop presented for the staff at the Kathy J. Weinman Shelter for
Battered Women, St.. Louis, MO.

Mechanic, M.B. (1998,October). Spewsal abuse and workplace violence. Invited presentation
for the mid-year educational conference of the American College of Legal Medicine, St.
Louis, MO.

Mechanic, M.B, (1997, November). Acquaintance rape: Developing awareness and decreasing
risk, Invited presentation for COPS series sponsored by the University of Missouri
Police Department.

Mechanic, M.B, (1997, November). Criminal forensic assessment. Colloquium presented for the
University of Missouri-St. Louis Clerkship Seminar Series.

Mechanic, M.B, (1997, November), Forensic psychological assessment: On being a
psychological skeptic. Colloquium presented at the University of Missouri-St. Louis,
Department of Psychology Colloquium Series.

Mechanic, M.B. (1997, November). Psychological sequelae of traumatic events: Part L
Overview and conceptual frameworks, Invited workshop presented for Provident
Counseling Center.

Mechanic, M.B. (1997 November). Psychological sequelae of traumatic events: Part I, Using

structured diagnostic interviews to assess trauma history and posttraumatic symptoms.
Invited Workshop presented for Provident Counseling Center.

Mechanic, M.B, (1997, November). Sexual trauma: Conceptualization and intervention
strategies. Invited workshop at the University of Missouri-St. Louis Counseling Services
Center.

Mechanic, M.B, (1997, May), Sexual trauma and posttraumatic stress disorder. Invited
workshop presented for the Family Court of St. Louis County,

Mechanic, M.B., & Weaver, T.L. (1997, April ). Battered women: Sequelae of trauma.
Continuing Medical Education Workshop, St. Joseph’s Medical Center.

Mechanic, M.B. (1997, February). Violence, trauma and PTSD, Invited workshop for the
Mental Health Association of Greater St. Louis.

Mechanic, M.B. (1997, January). Memory for sexual trauma. Invited presentation for the
ProWomen Therapists Group.

Mechanic, M.B. (1996, April). Women and trauma: Invited presentation for the Pro Women
Therapists Group.

Mechanic, M.B. (1994, March). Rape: Fact vs. Fiction. Presentation for the University of

27
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 62 of 79

Missouri Noon Cultural Series.

Mechanic, M.B, (1994, April), Date Rape: Myths and Realities. Presentation for the University
of Missouri Women’s Center.

Cornell, D., Hawk, G.L. & Mechanic, M.B. (1992, February). Family homicide: Forensic —
assessment issues. Paper presented at the Advanced Forensic Evaluation Training
Program, Institute of Law, Psychiatry and Public Policy, University of | Virginia.

Mechanic, M.B., Hawk, G., & Lombardo, P.A. (1991, May). Battered woman syndrome.
Workshop presented at the 20th Semi-Annual! Forensic Symposium, University of
Virginia, Charlottesville.

Mechanic, M.B. (1990, February). Battered women and the criminal law. Paper presented at the
Advanced Forensic Training Program, Institute of Law , Psychiatry & Public Policy,
University of Virginia.

Awards
Nominated for Best Paper of 2008, in the Journal, Violence Against Women

Selected Teaching Experience
Fall, 2011 California State University, Fullerton, Instructor
Psychology 331: Psychology of Personality (ONLINE)
Psychology 341: Abnormal Psychology
Psychology 501; Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

Spring, 2010 California State University, Fullerton, Instructor
Psychology 561: Psychological Assessment (Graduate Level Course)
Psychology 331: Psychology of Personality (ONLINE)

Fall, 2009 California State University, Fullerton, Instructor
Psychology 331: Psychology of Personality (ONLINE)
Psychology 341: Abnormal Psychology
Psychology 501: Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

Spring, 2008 California State University, Fullerton, Instructor
Psychology 561: Psychological Assessment (Graduate Level Course}
Psychology 5201: Trauma, Violence, & Victimization (Graduate Level
Course)
Psychology 341: Abnormal Psychology

Fall, 2007 California State University, Fullerton, Instructor

28
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 63 of 79

Fall, 2007

Summer, 2007

Spring, 2007

Fall, 2006

Spring, 2006

Fall, 2005

Spring, 2005

Fall, 2004

Psychology 331: Psychology of Personality
Psychology 501: Legal, Ethical and Professional Issues i in Clinical
(Graduate Level Course)

Florida International University, Adjunct Instructor
Psychology of Personality (ONLINE COURSE)

Florida International University, Adjunct Instructor
Psychology of Personality (ONLINE COURSE)
Abnormal Psychology (ONLINE COURSE)

California State University, Fullerton, Instructor
Psychology 561: Psychological Assessment (Graduate Level Course)
Psychology 341: Abnormal Psychology

Florida International University, Adjunct Instructor
Psychology of Personality (ONLINE COURSE)

California State University, Fullerton, [Instructor

' Psychology 331: Psychology of Personality

Psychology 501: Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

California State University, Fullerton, Instructor
Psychology 331: Psychology of Personality
Psychology 561: Psychological Assessment (Graduate Level Course)

California State University, Fullerton, Instructor

Psychology 331: Psychology of Personality

Psychology 501: Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

Psychology 520T; T rauma, Violence, & Victimization (Graduate Level
Course)

California State University, Fullerton, Instructor
Psychology 331: Psychology of Personality
Psychology 561: Psychological Assessment (Graduate Level Course)

California State University, Fullerton, Instructor

Psychology 501: Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

Psychology 331: Psychology of Personality

29
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 64 of 79

Spring, 2004

Fall, 2003

Spring, 2003

Fall, 2002

Winter, 1999

Fall, 1997

Spring, 1995

Winter, 1995

Fall, 1993

Spring, 1988

Fall, 1987

California State University, Fullerton, Instructor
Psychology 331: Psychology of Personality
Psychology 561: Psychological Assessment (Graduate Level Course)

California State University, Fullerton, Instructor

‘Psychology 331: Psychology of Personality

Psychology 501: Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

California State University, Fullerton, Instructor
Psychology 331: Psychology of Personality
Psychology 561: Psychological Assessment (Graduate Level! Course)

California State University, Fullerton, Instructor

Psychology 331: Psychology of Personality

Psychology 501: Legal, Ethical and Professional Issues in Clinical
(Graduate Level Course)

University of Missouri-St. Louis, Instructor
Psychology 292: Psychology of Victimization

University of Missouri-St. Louis, Instructor
Psychology 410: Women and Mental Health
(Graduate Level Course)

Southwest Missouri State University, Instructor
Office of Continuing Education

Victimology Basic Certification Program
Course: Sexual Assault and the Rapist

University Of Missouri-St, Louis, Instructor
Psychology 292: Psychology of Victimization

University of Missouri-St. Louis, Instructor
Psychology 392: Special topics in Psychology:
Psychology and the Legal System.

University of Ilinois, Instructor

(graduate and undergraduate course)

Psychology 368: Psychology and the law: Exploring the application of
psychological knowledge to the study of psycholegal issues

University of Illinois, Instructor

Psychology 368: Psychology and the law: Exploring the application of
psychological knowledge to the study of psycholegal issues.

30
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 65 of 79

Spring, 1986

University of Illinois, Co-Instructor
Psychology 368: Psychology and the law: Exploring the application of
psychological knowledge to the study of psycholegal issues.

Clinical Experience and Supervision of Clinical Training

1998-2002

1992-2002

1996-1997

1988-1990

1982-1988

1979-1980

Clinical Supervisor, Community Psychological Services Center, University of
Missouri-St. Louis
--Supervise psychology graduate students conducting psychological
evaluations and individual therapy.

Clinical Staff Member, Center for Trauma Recovery, University of Missouri-St.
Louis.
--Provided individual and group therapy for rape survivors using cognitive
processing approach. Perform clinical assessments of physical and sexual
assault survivors, Conduct crisis debriefing sessions in the community
following traumatic, violent events, such as airline crashes and bank
robberies. Supervise graduate students and post-doctoral fellows who
provide individual and group therapy (since 1998).

Post-Doctoral Fellow, Center for Trauma Recovery and Community

Psychological Services Center, University of Missouri-St. Louis.
--Supervised Post-Doctoral Clinical Training Program. Included
individual and couples therapy, clinical and forensic assessment with
trauma and non-trauma populations, Conducted assessments for the
determination of disability.

Correctional Center Clinician, Champaign County Correctional Center (on

contract with the Mental Health Center of Champaign County, Illinois),
--Provided evaluation, assessment, crisis intervention and brief
psychotherapy to male and female jail residents. Co-facilitated a bi-weekly
support group for female residents. Participated in training jail staff in
mental health issues.

Clinical Psychology Intern, Psychological Services Center, University of
illinois.
Practica: Adult Individual Psychotherapy
Forensic Evaluation
Family and Marital Therapy
Advanced Adult Individual Psychotherapy

Rape Crisis Counselor, Cedars-Sinai Medical Center, Los Angeles, California,

31
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 66 of 79

Selected Professional Activities

201 5-current
2014-current
2012

2012 (Feb.)

2009

2008 (Feb.)

2007 (Dec.)

2002-2007
2003-2007
July, 2004
2004-2006
2003-2006
2003-2006
Fall, 2002-current
2000-2003

May-October
1999

April, 1999

February 18-19,
1996

Advisory Board, Family Violence Appellate Project

Advisory Board Mind-Experts International

Consultant, Office of Victims of Crime Technical and Training Assistance
(OVC-TTA)

Grant Reviewer, United States Department of Defense (DOD),
Congressionally Directed Medical Research Programs on PTSD.

Nominated Distinguished Reviewer, Psychology of Women Quarterly.
American Psychological Association Legislative Advocacy Training.
Selected to serve as Division 41 (psychology and law) representative.
Will brief loca! congressional representative on violence against women
issues,

Grant Reviewer, United States Department of Defense (DOD),
Congressionally Directed Medical Research Programs on PTSD.

Editorial Board, Journal of Traumatic Stress

Associate Editor, Domestic Violence Reports.

Consultant to the Bureau of Justice Statistics on the development of a
supplement to the National Crime Victimization Survey

Public Education Committee, International Society for Traumatic Stress
Studies

Editorial Board, Psychology of Women Quarterly.

Editorial Board, Journal of Aggression, Maltreatment and Trauma.
Advisory Board, Women’s Center: California State University, Fullerton

Board of Directors, Aid for Victims of Crime, St. Louis, Missouri

Member of Missouri Governor Carnahan’s Task Force for
the Development of a Model School Crisis Response Plan.

Completed National Organization for Victim Assistance (NOVA)
Advanced Training for Community Crisis Response

Participated in SCID training for the DSM-IV with Lynn
Gladdis, Ph.D., trainer,

32
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 67 of 79

1995-1999

1995-1997

June, 1995

September 9,
1994 .

July, 1994
Program

June 14-15, 1994
July 13-17, 1994

1993-1998
1993-1995
February 22-24,
1993
September-Oct, -

1990

August, 1990

1983-1985

Memberships:

Conducted victim advocate training three times per year for the St. Louis
City Prosecutor’s Victim Advocate Program

Volunteer, St. Louis Anti-Violence Project.
--Conducted volunteer and community education training, fundraising,
and served as media spokesperson.

Invited Chair/Discussant for a panel at Law and Society Association
Meeting, Toronto. ,

Completed the Sex Offender Evaluation Training

Program, Institute of Law, Psychiatry and Public Policy, University of
Virginia,

Member of the Planning Committee for the Victimology Certification

Basic Training Program Southwestern Missouri State University

Participated in the Law and Society Association’s Graduate
Student Workshop on the theme of “Representation.”
[Participants are selected by application]

Participated in the Law and Society Association’s Summer

Institute. Theme: “Every Day Practice and Trouble Cases.” [Participants
selected by application]

Coordinator, Center for Trauma Recovery Colloquium Series,

Member of Community-Based Jail Planning Task Force

Completed National Organization of Victim Assistance

(NOVA) Community Crisis Response Team (CRT)

Training Institute. Active Member of St. Louis CRT.

Completed the 54-hour clinical hypnosis
training course conducted by the Virginia Hypnosis Society.

Completed the 48-hour Forensic Training Course at the Institute for Law,
Psychiatry & Public Policy, University of Virginia.

Graduate Student Representative, Department
of Psychology, University of Illinois

American Psychological Association

International Society for Traumatic Stress Studies (ISTSS)
American Psychological Association (Division 56 Trauma Psychology)

33
‘Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 68 of 79

Ad Hoc Reviewer

Journals:

Grants:

Conferences:

American Psychology Law Society (Division 41, APA)
The Psychology of Women (Division 35, APA)

Division of Media Psychology (APA)

APSAC (American Professional Society of Child Abuse)
Association of Threat Assessment Professionals

Los Angeles County Psychological Association

Psychological Bulletin

Trauma, Violence, and Aggression

Law and Human Behavior

Journal of Interpersonal Violence

International! Journal of Forensic Mental Health
Justice Quarterly

Psychological Assessment

Violence & Victims

Journal of Abnormal Psychology

Journal of Consulting and Clinical Psychology
Violence Against Women: An Interdisciplinary Journal
Journal of Aggression, Maltreatment and Trauma

United States Department of Defense, Congressionally Directed Medical
Research Grants, PTSD and Trauma.
City University of New York Intramural Research Grants

United States Government, Department of Justice/OJP, Violence Against _

Women Office.
United Stated Government, Department of Veterans Affairs, Merit Review
Grants.

‘The Ontario Mental Health Foundation

Research Board, University of Missouri-St. Louis.

Program Specialty Chair: American Psychology Law Society, 2007.
Reviewer, American Psychological Association Conference, Division of
Psychology and Law, 2008.
Program Specialty Chair: American Psychology Law Society, 2007.
Reviewer, Program Committee: American Psychology Law Society, 2005
Program Specialty Chair: American Psychology Law Society, 2005.
Reviewer, Program Committee: American Psychology Law Society, 2005.
Reviewer, Program Committee: Association for the Advancement of
Behavior Therapy, 1997.

34

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 69 of 79

Professional
Standards:

Media Interviews
February, 1996
March, 1996
May, 1996

July, 1996

July, 1996

July, 1996

July, 1996
September, 1996
November, 1996
December, 1996
March, 1997
September, 1997
February, 1998
February, 1998
March, 1998
March, 1998
March, 1998
April, 1998
June, 1998

July, 1998
October, 1998
October 1998
October, 1998
October, 1998
February, 1999
February, 1999
February, 1999

February, 1999
March, 1999
March, 1999
March, 1999
April, 1999
April, 1999

Reviewer, Program Committee: American Psychology Law
Society (APLS-Division 41) 1995 , 2002 Biennial Conferences.
Reviewer, Program Committee: American Psychology Law Society
(APLS-Division 41) Program for at the 2003 APA.
Reviewer, Program Committee: American Psychology Law Society
(APLS-Division 41) 2004 Biennial Conference Program.

National Victim Assistance Standards Consortium, invited reviewer for
the development of professional standards of practice (2000).

TV 30 (St. Louis) : Men who kill intimate female partners

St. Louis Post-Dispatch: Acquaintance rape

St. Louis Post-Dispatch; Domestic violence

St. Louis Post-Dispatch: Floods/domestic abuse

TV30 (St. Louis): 1993 Floods and domestic abuse

Radio News Service: domestic abuse/1993 Floods

TV 5 (St. Louis): Rohypnol and Date Rape

KWMU radio (St. Louis): Violence against women

TV 4 (St. Louis): Date rape drugs

Alpha Phi Quarterly: Date Rape

Riverfront Times (St. Louis): Domestic violence

TY 4 (St. Louis): Acquaintance Rape

Radio Interview-Metro News Wire Service: Domestic violence
Radio Interview-K WMU St. Louis on the Air: Domestic violence
Radio Interview-WILL: Domestic violence and child abuse
Radio Interview- KMOX: Domestic violence

Radio Interview-Newsbytes wire service: Domestic violence
Radio Interview-Missouri Net news wire service,

TV4 (St. Louis): Legislative Changes in Rape laws

TV 11 (St. Louis): Recovery from rape

TV 5 (St. Louis): Intimate Partner violence

Newsbytes wire service (radio): Intimate partner violence.

TCI Cable TV: Intimate partner violence

UMSL Current: Intimate partner violence

TV 4: Stalking and domestic violence

Radio Interview- WILL: Stalking and domestic violence

Radio Interview-Missouri Net news wire service: Stalking and domestic
violence

Radio Interview-Newsbytes wire service: Domestic violence and stalking
Radio Interview- KMOX: Rape and recovery

San Jose Star: Domestic violence

Newsbytes wire service (radio): Domestic violence

NYU-Date rape

Newsbytes wire service (radio): Littleton, CO School shooting

35
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 70 of 79

April, 1999
April, 1999
April, 1999
April, 1999
April, 1999
April, 1999

January, 2000
January, 2000
February, 2000
February, 2000
July, 2000
January, 2001
April, 2001
July, 2001

July, 2001
September, 2001

September, 2001
September 2001

September 2002
November, 2002

October, 2005

October, 2005
June, 2006
June, 2006
June, 2006
July, 2006
February, 2006
February, 2007
February, 2008
February, 2008
February 2007
November, 2009
August, 2012
March, 2013
November, 2015
January, 2016
January, 2016
February, 2016
October, 2016
February, 2017
April, 2017
June, 2017

Radio Interview--KTRS : Littleton, CO School shooting

TV 2; Media and School violence

TV 30: Littleton, CO School shooting

KMOX ; Littleton, CO School shooting/crime victims

TV 4 Eye on St. Louis: School violence/Crime Victim Rights
TV 5: School violence October, 1999

Salon Magazine: Familial homicide

KMOX Radio: Rape

St. Louis Post-Dispatch: Relationship harmony & blood pressure
GHB: Date rape drug

AP Wire Service-Why men rape,

Mademoiselle Magazine: Dating violence

WILL Radio: Missouri Domestic Violence Legislation

Court TV: Stalking

St. Louis Post-Dispatch: Domestic homicide

St. Louis Post-Dispatch: Domestic violence and family murders.
NBC, North Carolina Affiliate: Domestic violence, stalking, and
homicide.

KWMU Radio; Same-sex partner abuse,

FOX 2 news: Impact of WTC tragedy.
Chronicle of Higher Education: Human Research Participants and IRB’s,
Independent Journalist: Ethical Issues in the Provision of Mandated
Treatment of Offenders

CSUF Communication Studies Cable Access Show: Hurricane Katrina
Effects

Pittsburgh Tribune Review: Stalking

Health Behavior News Service: Stalking

ABC News Radio, New York: Stalking

Associated Press: Celebrity Stalking

Stalking in the Bob Uecker case: LA Times/Lubbock Avalanche Journal
Daily Titan: School Violence

USA Today: Relationship Stalking

Family Homicide: KDOC TV

Family Homicide: Daily Titan

USA Today: Stalking in the female astronaut case

Fort Hood Shootings, CNN

CNN Reporter Interview- Korean music fans and the “saesang” mind.
Orange County Register - Community Perceptions of Risk and Safety
Good Housekeeping Magazine — Emotionally Abusive Relationships
MTV News-Traumatic Impact of Violent Media Exposure

San Diego Reader, Battered Women Charged with Crimes

Washington Post, Stalking and Partner Homicide

Fox News Health.com: Sexual Assault; What Hinders Reporting?

Daily Titan: Sexual Assault

Daily Titan: Suicide and College students

Vice: Stalking and Gun Violence

36
- Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 71 of 79

October, 2017
October, 2017
March, 2018
April, 2018
November, 2018

November, 2018
December, 2018

Yahoo News: Sexual assault and harassment —Why victims come forward
in cases of offenders with power and status.

Arizona State University, The State Press, Dating and Sexual Violence
Among College Women

Secondary Traumatic Stress and Media Coverage of Mass Violence, The
Trace

Therapies for Sexual Trauma, Good Morning America (digital edition)
PTSD and Violence, Los Angeles Times.

Emotional and Psychological Abuse in Relationships, Prevention.com
Sexual Assault, Daily Titan

Academic Honors an and Awards
Violence Against Women (journal) nominated, Best Research Paper of the year (2008)
American Association of Trial Consultants Paper Competition Award (2000)
American Psychology Law Society Dissertation Award (1996)
American Psychology Law Society (APLS-Division 41)
(Grant-In-Aid to support dissertation)
Society for the Psychological Study of Social Issues (SPSSI)
(Grant-In-Aid to support dissertation)
Graduate College Dissertation Fellowship, University of Tlinois
Department of Psychology Dissertation Grant, University of Illinois
Graduate College Thesis Grant, University of Illinois
Graduate College Travel Grant, University of Hlinois —
National Institute of Mental Health Clinical Traineeship
President's Undergraduate Fellowship
_B.A., Magna Cum Laude
Psychology honor's program/award of honor's on undergraduate thesis
Pi Gamma Mu, social science honor society

37
Qo

oo0ogo0 0000

0000

oo0o00 0

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 72 of 79

MECHANIC DECLARATION: EXHIBIT B
List of Documents Reviewed

U.S. District Court Superseding Indictment, US y. Elizabeth Holmes and Ramesh,
“Sunny” Balwani, CR-18-00258-EJD, 9/06/18;

Iphone Notes from Elizabeth Holmes’s phone;

Email exchanges between Elizabeth Holmes and Sunny Balwani;

Santa Clara Police Department Records, 10/05/03, rape;

First Class American Airlines ticket receipt for trip to NY;

Ticketmaster receipt for Rent in NYC;

Skype transcripts of conversations between Elizabeth Holmes and Sunny Balwani,
SMS and [Messages between Elizabeth Holmes and Sunny Balwani;

Handwritten notes by Sunny Balwani to Elizabeth Holmes, with sections entitled, “Non-
Negotiables (people), “Pursuit of Success in Business,”

Photograph of Elizabeth Holmes and Sunny Balwani;

Family photograph of Elizabeth Holmes;

College photograph of Elizabeth Holmes;

Photograph of Elizabeth Holmes wearing a Stanford shirt, Sunny Balwani and unknown
male;

Photography of Elizabeth Holmes packing a suitcas

Card from Sunny Balwani to Elizabeth Holmes;

Email from Christian Holmes to Sunny Balwani, forwarded to Elizabeth Holmes;
Medical records from Keck School of Medicine-USC, Elizabeth Holmes, 8/02/09;
Undated handwritten note from Sunny Balwani to Elizabeth Hoimes;

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 73 of 79

' MECHANIC DECLARATION: EXHIBIT C
List of Citations

Afifi, T.0., MacMillan, H., Cox, B.P., Asmundson, G.J.G., Stein, M.B., & Sareen, J. (2008).
Mental health correlates of intimate partner violence in marital relationships in a
nationally representative sample of males and females. Journal of Interpersonal
Violence, 24, 1398-1417.

American Psychiatrie Association. (2013). Diagnostic and statistical manual of mental disorders
(5th ed.). Arlington, VA: American Psychiatric Publishing.

Anderson, D. K., & Saunders, D. G, (2003). Leaving an abusive partner: An empirical review of
predictors, the process of leaving, and psychological well-being. Trauma, Violence, &
Abuse, 4(2), 163-191,

Barnett, O. W. (2000). Why battered women do not leave, part 1: external inhibiting factors
within society. Trauma, Violence and Abuse, 1, 343-372.

Basile, K.C., Arias, I., Desai, S., Thompson, M.P. (2004). The differential association of intimate
partner physical, sexual, psychological, and stalking violence and posttraumatic stress
symptoms in a nationally representative sample of women. Journal of Traumatic Stress,
17 (3), 413-421,

Beydoun, H.A., Beydoun, M.A., Kaufman, J.S., Lo, B., & Zonderman, A.B. (2012). Intimate
partner violence agasint adult women and its association with major depressive disorder,
depressive symptoms, and postpartum depression: A systematic review and meta-
analysis. Social Science & Medicine, 75, 959-975.

Black, M.C., Basile, K.C., Breiding, M.J., Smith, $.G., Walters, M.L., Merrick, M.T., Chen, J.,
& Stevens, M.R. (2011). The National Intimate Partner and Sexual Violence Survey
(NISVS): 2010 Summary Report. Atlanta, GA: National Center for Injury Prevention and
Control, Centers for Disease Control and Prevention.

Bonomi, A. E., Anderson, M. L., Rivara, F. P., & Thompson, R. S. (2007), Health outcomes in
women with physical and sexual intimate partner violence exposure. Journal of Women’s
Health, 16, 987-997,

Bush, S. S., Heilbronner, R. L., & Ruff, R. M. (2014). Psychological assessment of symptom and
performance validity, response bias, and malingering: Official position of the Association
for Scientific Advancement in Psychological Injury and Law. Psychological Injury and
Law, 7(3), 197-205.

Breitenbecher, K. H. (2001). Sexual revictimization among women: A review of the literature
focusing on empirical investigations. Aggression and Violent Behavior, 6{4), 415-432.

Campbell, J.C. (2002). Health consequences of intimate partner violence. Lancet, 359, 1331—

 

 
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 74 of 79

1336.

Carbone-Lopez, K., Kruttschnitt, C., & MacMillan, R. (2006), Patterns of intimate partner
violence and their associations with physical health, psychological distress, and substance
use. Public Health Reports, 121, 382-392.

Casey, E.A., & Nurius, P.S. (2005). Trauma exposure and sexual revictimization risk:
Comparison across single, multiple incident, and multiple perpetrator victimizations.
Violence Against Women, 11, 505-539.

Classen, C. C., Palesh, O. G., & Aggarwal, R. (2005). Sexual revictimization: A review of the
empirical literature. Trauma, Violence, & Abuse, 6(2), 103-129,

Cloitre, M., &Rosenberg, A. (2006). Sexual revictimization. Cognitive-Behavioral
Therapies for Trauma (2006); 321-361.

Coker, A. L., Weston, R., Creson, D. L., Justice, B., & Blakeney, P. (2005). PTSD symptoms
among men and women survivors of intimate partner violence: The role of risk and
protective factors. Violence and Victims, 20, 625-643.

Crossman, K., & Hardesty, J. (2017). Placing Coercive Control at the Center: What are the
Processes of Coercive Control and What Makes Control Coercive? Psychology of
Violence, 8(2), 196-206.

Dichter, M. E., Thomas, K, A,, Crits-Christoph, P., Ogden, S. N., & Rhodes, K. V. (2018).
Coercive control in intimate partner violence: Relationship with women’s experience of
violerice, use of violence, and danger. Psychology of Violence, 8(5), 596.

Dutton, M. A. (1993). Understanding women's responses to domestic violence: A redefinition of
battered woman syndrome, Hofstra Law Review, 21(4), 2.

Dutton, M. A. (1996). Impact of evidence concerning battering and its effects in criminal trials
involving battered women. In The validity and use of evidence concerning battering and
its effects in criminal trials (section 1). Washington, DC; DOJ, NIJ, USDHHS, and
NIMH. Retrieved from www.ncjrs.org/pdffiles/batter.pdf

Dutton, M.A. (1998), Forensic evaluation and testimony related to domestic violence. In L.
Vandercreek, (Ed.} Innovations in clinical practice: A sourcebook. Vol. 16.

Dutton, M. A., & Goodman, L.A. (2005), Coercion in intimate partner violence; Towards a new
conceptualization. Sex Roles, 52, 743-756.

Elwood, L. 8., Smith, D. W., Resnick, H. $., Gudmundsdottir, B., Amstadter, A. B., Hanson, R..
EF... & Kilpatrick, D. G, (2011). Predictors of rape: Findings from the National Survey of
Adolescents. Journal of traumatic stress, 24(2), 166-173.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 75 of 79

Fischer, K., Vidmar, N., & Ellis, R. (1993). The culture of battering and the role of mediation in
domestic violence cases. Southern Methodist University Law Review, 34, 161-182.

Ferraro, K. J. (2003). The words change, but the melody lingers: The persistence of the battered
wornan syndrome in criminal cases involving battered women. Violence Against
Women, 9(1), 110-129,

Flood, M., & Pease, B, (2009), Factors influencing attitudes to violence against women. Trauma,
Violence, & Abuse, 10, 125-142.

Follingstad, D., R., & Rogers, M.J. (2014), Partner psychological abuse in a national sample of
adults. Vielence & Victims, 29, 3-23.

Golding, J.M. (1999), Intimate partner violence as a risk factor for mental disorders: A meta-
analysis. Journal of Family Violence, 14 (2), 99-132.

Gleason, W.J. (1993). Mental disorders in battered women: An empirical study. Violence and
Victims, 8, 53-68.

Greenberg, S. A., & Shuman, D. W. (2007). When worlds collide: Therapeutic and forensic
roles. Professional Psychology: Research and Practice, 38, 129-132

Greenberg, S. A., & Shuman, D. W. (1997). Irreconcilable conflict between therapeutic and
forensic roles. Professional Psychology: Research and Practice, 28(1), 50-57.

Halpern, C. T., Spriggs, A. L., Martin, S. L., & Kupper, L. L. (2009). Patterns of intimate partner
violence victimization from adolescence to young adulthood in a nationally
representative sample. Journal of Adolescent Health, 45(5), 508-516.

Hamberger, L. K., Larsen, 8. E., & Lehrner, A. (2017), Coercive control in intimate partner
violence. Aggression and Violent Behavior, 37, 1-1}.

Heilbrun, K., & LaDuke, C. D. (2015). Foundational aspects of forensic mental health
assessment. In C. L. Cutler & P, A. Zapf (Eds.), APA Handbook of Forensic Psychology,
Vol. 1, Individual and Situational Influences in Criminal and Civil Contexts (pp. 3-18).
Washington, DC: APA.

Hockett, J. M., Saucier, D. A., Hoffman, B. H., Smith, 8, J., & Craig, A, W. (2009).
Oppression through acceptance? Predicting rape myth acceptance and attitudes
toward rape victims. Violence Against Women, 15, 8717-897,

Jaquier, V., & Sullivan, T.P. (2014). Fear of past abusive partner(s) impacts posttraumatic stress
among women experiencing partner violence. Violence Against Women, 20, 208-227,

Johnson, M.P. (2008). A typology of domestic violence. Lebanon, NH: Northeastern University
Press,
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 76 of 79.

Jones, L,, Hughes, M., & Unterstaller, U. (2001). Post-traumatic stress disorder (PTSD) in
victims of domestic violence: A review of the research. Trauma, Violence, and Abuse, 2,
99-119. Kk.

Kahn, A., Jackson, J., Kully, C., Badger, K., & Halvorsen. J. (2003). Calling it rape:
Differences in experiences of women who do and do not label their sexual assault as rape.
Psychology of Women Quarterly, 27, 233-242.

Kilpatrick, D. G., Saunders, B. E., Veronen, L. J., Best, C. L., & Von, J. M. (1987), Criminal
victimization: Lifetime prevalence, reporting to police, and psychological impact. Crime
& delinquency, 33(4), 479-489,

Koepsell, J. K., Kernic, M. A., & Holt, V. L. (2006), Factors that influence battered women to
leave their abusive relationships. Violence and Victims, 21(2), 131.

Littleton, H. L., Radecki Breithopf, C., & Berenson, A. B. (2008), Beyond the campus:
Unacknowledged rape among low-income women. Violence Against Women,
14, 269-286,

Logan, T.K., & Cole, J, (2011), Exploring the intersection of partner stalking and sexual abuse.
Violence Against Women, 17, 904-924.

Logan, T.K., & Cole, J., & Shannon, L, (2007). A mixed-method examination of sexual coercion
and degradation among women in violent relationships who do and do not report forced
sex, Violence & Victinis, 22, 71-94,

Logan, T.K., Walker, R., & Cole, J. (2015). Silent suffering and the need for better
understanding of partner sexual violence. Trauma, Violence, and Abuse, 16, 111-135.

Mahoney, M. (1991).Legal images of battered women: Redefining the issues of separation.
Michigan Law Review 90, 1-94.

Matlow, R.B., & DePrince, A.P. (2012). The influence of victimization history on PTSD symptom
expression in women exposed to intimate partner violence. Psychological Trauma, Theory,
Research, Practice and Policy, 5, 241-250.

Mechanic, M. B., Weaver, T. L., & Resick, P. A. (2008), Mental health consequences of
intimate partner abuse: A multidimensional assessment of four different forms of abuse.

Violence Against Women, 14, 634-654.

Melton, G. B., Petrila, J., Poythress, N, G., Slobogin, C., Otto, R: K., Mossman, D., & Condie, L.
O, (2017). Psychological evaluations for the courts: A handbook for mental health
professionals and lawyers. Guilford Publications.

Nayak, M. B., Byrne, C. A,, Martin, M. K., & Abraham, A. G, (2003). Attitudes toward
violence against women: A cross-nation study. Sex Roles, 49, 333-342.
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 77 of 79

Nicholson, S. B., & Lutz, D. J. (2017). The importance of cognitive dissonance in understanding
and treating victims of intimate partner violence. Journal of Aggression, Maltreatment &
Trauma, 26(5), 475-492.

Nishith, P., Mechanic, M. B., & Resick, P, A. (2000). Prior interpersonal trauma: The
contribution to current PTSD symptoms in female rape victims. Journal of Abnormal
Psychology, 109, 20-25.

Ornstein, P., & Rickne, J, (2013). When does intimate partner violence continue after separation?
Violence Against Women, 19, 617-633.

Osthoff, S., & Maguigan, H. (2005). Testimony on battering and its effects. Current
Controversies on Family Violence, 225-240,

Peterson, Z.D., & Muehlenhard, C.L. (2004). Was it rape? The function of women’s rape myth
acceptance and definitions of sex in labelling their own experiences. Sex Roles, 51, 129-
144,

Peters, J.A. (2008). Measuring myths about domestic violence; Development and initial -
validation of the domestic violence myth acceptance Scale. Journal of Aggression,
Maltreatment, & Trauma, 16, 1-22. ;

Policastro, C., & Payne, B.K. (2013), The blameworthy victim: Domestic violence myths and the
criminalization of victimhood. Journal of Aggression, Maltreatment, & Trauma, 22, 329-
347,

Rhatigan, D. L., & Axsom, D. K. (2006). Using the investment model to understand battered
women's commitment to abusive relationships. Journal of Family Violence, 21(2), 153-
162.

Rogers, R., Sewell, K. W., & Salekin, R. T. (1994), A meta-analysis of malingering on the
MMPI-2. Assessment, 1(3), 227-237.

Sackett, L. A., & Saunders, D. G. (1999). The Impact of Different Forms of Psychological
Abuse on Battered Women. Violence and Victims, 14(1), 1-13.

Stansfield, R., & Williams, K. R.. (2018). Coercive Control Between Intimate Partners: An
Application of Nonfatal Strangulation. Journal of Interpersonal Violence, |-20.

Stark, E. (2009). Coercive control: The entrapment of women in personal life, Oxford University
Press,

Sullivan, T. P., McPartland, T. S., Armeli, S., Jaquier, V,, & Tennen, H. (2012), Is it the
Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 78 of 79

exception or the rule? Daily co-occurrence of physical, sexual, and psychological partner
violence in a 90-day study of substance- “using, community women. Psychology of
Violence, 2(2), 154.

Taft, C.'T., Resick, P. A., Watkins, L. E., & Panuzio, J. (2009). An investigation of posttraumatic
stress disorder and depressive symptomatology among female victims of interpersonal
trauma. Journal of Family Violence, 24, 407-415.

Tjaden, P., & Thoennes, N., (2006), Extent, nature, and consequences of rape victimization;
Findings from the national violence against women survey. Washington: US Department
of Justice; Publication No. NCJ-210346.

Walsh, K., Danielson, C. K., McCauley, J. L., Saunders, B. E., Milpatrick, D. G., &
Resnick, H. 8. (2012), National prevalence of posttraumatic stress disorder among sexually
revictimized adolescent, college, and adult household-residing women. Archives of
General Psychiatry, 6909), 935-942.

Westbrook, L. (2009). Information myths and intimate partner violence: Sources,
contexts, and consequences, Journal of the American Society for Information
Science and Technology, 60, 826-836.

Wilson, J.S., Messing, J.T., Brrown, S., Patchell, B., & Campbell, J.C.(2011). Factors related to
posttraumatic stress symptoms in women. Advances in Nursing Sciences, 34, E14-E28.

Wygant, D. B. & Lareau, C. R. (2015). Civil and criminal forensic -
psychological assessment: Similarities and unique challenges, Psychological Injury and
Law, 8, 11-26,
Clear Jams

ia PRE
Elakaddsok elhdritasa
Yetparenne zaman

Case 5:18-cr-00258-EJD Document 970 Filed 08/28/21 Page 79 of 79

HP LaserJet P4010 and P4510 Series Printers

Eliminer les bourrages Staus beseitigen
Odstranéni uviznutych médii = Athjzelp papirstop

B7\ 438 de

Rensa trassel

Fierne fasikjort papir
is BREAK

Eliminazione degli inceppamenti
Sioringen verhelpen

Usuwanie zacie¢

Kagit Sikismalarini Giderme

Eliminacién de atascos
Tukosten poistaminen
Limpar aiclamentos
Eliminacié d‘embussos

zak VORB

 

 

 

 

 

 
